UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period :	October 1, 2012 — September 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Growth Fund Annual report 9 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Important notice regarding Putnam’s privacy policy 16 Trustee approval of management contract 17 Financial statements 22 Federal tax information About the Trustees Officers Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Political events, including the 16-day partial shutdown of the federal government in October, have created an unpredictable environment for investors. Generally, investors prefer clarity, and the drawn-out political wrangling and lack of resolution of the budget and debt ceiling have obscured the way forward for many. Still, markets have shown remarkable resiliency this year, with the S&P 500 Index up approximately 25% as of October 31, 2013. Corporate balance sheets appear to be healthy, and profits remain strong. Moreover, the Federal Reserve has pledged to maintain an aggressive monetary stimulus policy until the U.S. economic recovery establishes a firm footing. Of course, it is impossible to predict political and economic outcomes, but we know from past experience the value of maintaining a long-term perspective when it comes to investing. At Putnam, our investment professionals combine in-depth fundamental research, active investing, and risk management strategies that can serve investors well in any market. By integrating investment innovation with alternative approaches, we offer a diverse set of products for a wide range of financial goals. We also strongly emphasize the importance of seeking the guidance of a financial advisor who can help you work toward your investment goals based on your individual time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Putnam Growth Blended Benchmark is a blended benchmark administered by Putnam Management and comprises 60% the Russell 3000 Index, 15% the MSCI EAFE Index (ND), 15% the Barclays U.S. Aggregate Bond Index, 5% the JPMorgan Developed High Yield Index, and 5% the MSCI Emerging Markets Index (ND). † The fund’s secondary benchmark, the Putnam Growth Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. 4 Dynamic Asset Allocation Growth Fund Interview with your fund’s portfolio manager How did Putnam Dynamic Asset Allocation Growth Fund perform for the 12months ended September30, 2013? For the majority of the period, the fund maintained a slight overweight to equities and high-yield bonds relative to its blended benchmark. This allocation strategy was favorable as riskier assets generally outperformed during the period. Putnam Dynamic Asset Allocation Growth Fund’s class A shares returned 17.17% at net asset value for the 12months ended September30, 2013. The fund lagged the return of the all-equity Russell 3000 Index, its primary benchmark, but outperformed its secondary benchmark, the Putnam Growth Blended Benchmark. How would you describe the environment for capital markets during the period? Equity markets experienced several sharp shifts during the period. As we think back to the beginning of the period, there was much Wall Street concern regarding the fiscal cliff in the fall of 2012. This created investor anxiety and market volatility. In the first three months of the reporting period, U.S. stocks were flat. After a lackluster fourth quarter of 2012, stocks advanced during the first three months of 2013, with few meaningful pullbacks and limited volatility. However, the leading sectors were defensive ones, including consumer staples and health care. This may have been an indication that investors, while willing to return to equities, remained cautious This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/13. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. Dynamic Asset Allocation Growth Fund 5 and skeptical about the prospects for U.S. economic growth. Then, in the spring, markets began to experience weaker performance. This was linked to the Fed’s talk of reducing its massive quantitative easing [QE] program in the May–June time frame. After Fed Chairman Ben Bernanke clarified his comments, markets rallied in July. In August, the Syrian crisis sparked more volatility with the threat of U.S. military intervention. By September, the Syrian crisis had faded, creating a rally in equity markets once again. In September, the Fed decided at its policy meeting to continue its bond-buying program at the pace of $85 billion per month, noting a more uneven economic climate than it had expected based on a weak September unemployment report along with the potential for fiscal discord in Washington. This sent equity prices even higher. Investors immediately began trying to assess when the central bank would begin tapering its bond purchases. Bernanke indicated that the board could still make its first reduction in purchases before year-end. However, he stressed that the Fed is looking for confirmation of a pickup in economic growth, sustained job gains, and proof that the inflation rate is moving toward the central bank’s 2% target. What were the main drivers of performance relative to the secondary custom benchmark during the period? Within equities, positive security selection, as well as a slight overweight to small-cap stocks, aided returns. Security selection in large-cap, small-cap, emerging-market, and international equities helped performance relative to the custom benchmark. Allocations are shown as a percentage of the fund’s net assets as of 9/30/13. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Dynamic Asset Allocation Growth Fund In terms of regions, we were underweight to emerging markets, which helped relative performance, as emerging-market stocks had weaker gains than developed ones. Being underweight to international stocks detracted within the fund’s equity portfolio relative to the custom benchmark. Within the fund’s fixed-income portfolio, we held a sizable tactical overweight to high-yield bonds, choosing to focus on credit risk rather than interest-rate risk. We rightly believed that high-yield bonds would outperform the more interest-rate-sensitive areas of the market such as U.S. Treasuries. What was your strategy in commodities? On a strategic basis, commodities may make up a smaller slice of the portfolio than stocks and bonds. The fund could hold commodities to enhance diversification, because the performance of commodities is not highly correlated with stocks or bonds. Commodity prices were hit hard during the past 12months, as a result of slowing demand from China and the move out of gold into riskier assets such as equities. Did your asset allocation strategy change at all during the period? In the last weeks of the period, we decided to reduce our overweight to equities, acknowledging the run-up in equity prices and also expressing our concerns about the fiscal deadlock in our nation’s capital. In fact, by the end of the third quarter, we had moved toward a slightly underweight allocation to equities, removed any exposure to This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 9/30/13. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Dynamic Asset Allocation Growth Fund 7 commodities, and narrowed our underweight to interest-rate-sensitive fixed-income assets, creating a more neutral overall positioning relative to the benchmarks. What are your thoughts on the recent volatility and the future course for U.S. interest rates? The Fed’s talk of reducing stimulus during the May–June time frame triggered unease among bond investors, and the rise in yields that we saw during that period was dramatic. When the Fed chose not to reduce its bond purchases in September, yields decreased partially — retracing their earlier move. In our opinion, the Fed concluded this past spring that the economy had entered a much healthier phase than when the latest round of QE began in late 2012, and that if the pace of improvement continued, it would be prudent to begin dialing back its bond-buying program. However, as I mentioned, at its September meeting, the central bank decided to wait for further evidence of improvement in economic growth and the labor market before setting a timetable for tapering. In short, Fed officials now appear more concerned about softness in recent economic data. After the close of the period, President Barack Obama nominated Janet Yellen as Fed chairman. If she is confirmed by Congress, Yellen would succeed Bernanke, who completes his second term on January31, 2014. Yellen, vice chairman of the Fed, is considered equally dovish as Bernanke, so it may be that QE will be with us for a while. What is your outlook? As we know, markets dislike uncertainty, but unfortunately that remains the current state This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. 8 Dynamic Asset Allocation Growth Fund of affairs in the investment environment as we move into the fourth quarter. We expect further turmoil in Washington as lawmakers work toward a budget resolution and to raise the debt ceiling. Given this dynamic and the run-up in the stock prices over the past few quarters, we believe investors may feel the time is coming for the equity market to give back some of its gains. Equity prices are not overly expensive, in our view, but they’re not cheap, either. On a global basis, given the uncertain fiscal, monetary, and macroeconomic picture, we believe hewing close to neutral in our asset allocation strategy is the wisest course at present. Thank you, Bob, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. A CFA charterholder, he joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA®; Robert J. Schoen; and Jason R. Vaillancourt, CFA®. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Dynamic Asset Allocation Growth Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (2/8/94) (2/16/94) (9/1/94) (2/3/95) (1/21/03) (7/2/12) (7/2/12) (7/14/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.54% 7.22% 6.75% 6.75% 6.71% 6.71% 7.01% 6.81% 7.26% 7.81% 7.81% 7.80% 10 years 108.21 96.24 93.39 93.39 93.25 93.25 98.20 91.27 102.42 113.19 113.41 113.14 Annual average 7.61 6.97 6.82 6.82 6.81 6.81 7.08 6.70 7.31 7.86 7.88 7.86 5 years 59.10 49.95 53.48 51.48 53.32 53.32 55.24 49.80 56.87 60.84 61.01 60.80 Annual average 9.73 8.44 8.95 8.66 8.92 8.92 9.19 8.42 9.42 9.97 9.99 9.97 3 years 40.12 32.06 37.06 34.06 37.08 37.08 38.06 33.23 39.10 41.16 41.31 41.12 Annual average 11.90 9.71 11.08 10.26 11.09 11.09 11.35 10.03 11.63 12.18 12.22 12.17 1 year 17.17 10.44 16.28 11.28 16.28 15.28 16.59 12.51 16.89 17.50 17.62 17.47 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Dynamic Asset Allocation Growth Fund Comparative index returns For periods ended 9/30/13 Lipper Mixed-Asset Target Allocation Putnam Growth Growth Funds Russell 3000 Index Blended Benchmark category average* Annual average (life of fund) 8.91% —† 7.24% 10 years 118.10 115.86% 88.07 Annual average 8.11 8.00 6.46 5 years 65.31 55.54 47.77 Annual average 10.58 9.24 8.08 3 years 59.19 39.87 33.79 Annual average 16.76 11.83 10.16 1 year 21.60 14.89 13.64 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/13, there were 560, 507, 469, 265, and 58 funds, respectively, in this Lipper category. † The fund’s secondary benchmark, the Putnam Growth Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $19,339 and $19,325, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $19,127. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $20,242, $21,319, $21,341, and $21,314, respectively. Dynamic Asset Allocation Growth Fund 11 Fund price and distribution information For the 12-month period ended 9/30/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.160 $0.050 $0.063 $0.089 $0.128 $0.171 $0.177 $0.194 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 9/30/12 $13.47 $14.29 $13.19 $12.91 $13.21 $13.69 $13.24 $13.58 $13.58 $13.58 9/30/13 15.60 16.55 15.28 14.94 15.30 15.85 15.33 15.76 15.77 15.73 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/12 1.14% 1.89% 1.89% 1.64% 1.39% 0.85%† 0.75%† 0.89% Annualized expense ratio for the six-month period ended 9/30/13* 1.08% 1.83% 1.83% 1.58% 1.33% 0.81% 0.71% 0.83% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. † Other expenses for class R5 and R6 shares have been annualized. 12 Dynamic Asset Allocation Growth Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2013, to September 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.59 $9.46 $9.46 $8.17 $6.88 $4.20 $3.68 $4.30 Ending value (after expenses) $1,065.60 $1,061.80 $1,061.80 $1,063.20 $1,063.80 $1,067.00 $1,067.00 $1,067.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2013, use the following calculation method. To find the value of your investment on April 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.47 $9.25 $9.25 $7.99 $6.73 $4.10 $3.60 $4.20 Ending value (after expenses) $1,019.65 $1,015.89 $1,015.89 $1,017.15 $1,018.40 $1,021.01 $1,021.51 $1,020.91 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Dynamic Asset Allocation Growth Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. 14 Dynamic Asset Allocation Growth Fund Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Putnam Growth Blended Benchmark is a benchmark administered by Putnam Management, comprising 60% the Russell 3000 Index, 15% the MSCI EAFE Index (ND), 15% the Barclays U.S. Aggregate Bond Index, 5% the JPMorgan Developed High Yield Index, and 5% the MSCI Emerging Markets Index (ND). Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2013, Putnam employees had approximately $400,000,000 and the Trustees had approximately $96,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Dynamic Asset Allocation Growth Fund 15 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 16 Dynamic Asset Allocation Growth Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in the sub-management and sub-advisory contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Dynamic Asset Allocation Growth Fund 17 Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. 18 Dynamic Asset Allocation Growth Fund As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 3rd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Dynamic Asset Allocation Growth Fund 19 Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the sec ond time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Mixed-Asset Target Allocation Growth Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 1st Five-year period 3rd For the one-year period ended December 31, 2012, your fund’s performance was in the top 20Dynamic Asset Allocation Growth Fund decile of its Lipper Inc. peer group. Over the one-year, three-year and five-year periods ended December 31, 2012, there were 562, 526 and 478 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Dynamic Asset Allocation Growth Fund 21 Financial statements A note about your fund’s auditors A non-U.S. member firm in Pricewaterhouse-Coopers LLP’s (“PwC”) global network of firms has an investment in certain non-U.S. funds now affiliated with Putnam Investments as a result of the July 2013 acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consists of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules. Your fund has been informed by PwC that to address this issue, the member firm is in the process of selecting different advisors not affiliated with Putnam to manage the relevant pension plans and transferring the plans’ assets to such advisors. None of the member firm’s personnel is on the PwC audit team for your fund, and none of the members of the audit team participates in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditors could present, the Audit and Compliance Committee determined that PwC should continue to act as auditors for your fund. These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Dynamic Asset Allocation Growth Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Asset Allocation Funds and Shareholders of Putnam Dynamic Asset Allocation Growth Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Dynamic Asset Allocation Growth Fund (the “fund”) at September 30, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 11, 2013 Dynamic Asset Allocation Growth Fund 23 The fund’s portfolio 9/30/13 COMMON STOCKS (60.0%)* Shares Value Basic materials (3.3%) Agrium, Inc. (Canada) 821 $68,989 Akzo Nobel NV (Netherlands) 3,436 225,796 Amcor, Ltd. (Australia) 73,403 716,276 American Vanguard Corp. 2,972 80,006 Andersons, Inc. (The) 2,033 142,107 Archer Daniels-Midland Co. 3,512 129,382 Arkema (France) 1,945 216,687 Asahi Kasei Corp. (Japan) 174,000 1,308,164 Assa Abloy AB Class B (Sweden) 25,440 1,167,753 Axiall Corp. 11,463 433,187 BASF SE (Germany) 15,617 1,497,937 Bemis Co., Inc. 17,938 699,761 BHP Billiton PLC (United Kingdom) 30,779 906,872 BHP Billiton, Ltd. (Australia) 52,056 1,735,644 Cambrex Corp. † 26,949 355,727 Cameco Corp. (Canada) 6,900 124,683 Cemex Latam Holdings SA (Colombia) † 36,778 289,395 CF Industries Holdings, Inc. 9,064 1,910,963 Chemtura Corp. † 25,369 583,233 Chicago Bridge & Iron Co., NV 21,119 1,431,235 China Singyes Solar Technologies Holdings, Ltd. (China) 329,000 366,079 China State Construction International Holdings, Ltd. (China) 170,000 273,547 Cie de St-Gobain (France) 3,089 152,971 Cytec Industries, Inc. 8,455 687,899 Domtar Corp. (Canada) 6,083 483,112 Eastman Chemical Co. 21,700 1,690,430 Fortescue Metals Group, Ltd. (Australia) 28,942 128,250 Fortune Brands Home & Security, Inc. 32,137 1,337,863 Gamuda Bhd (Malaysia) 229,800 324,307 Glencore Xstrata PLC (United Kingdom) 87,740 478,257 Goldcorp, Inc. (Canada) 4,045 105,243 Holcim, Ltd. (Switzerland) 11,781 876,720 Horsehead Holding Corp. † 29,011 361,477 Huntsman Corp. 33,000 680,130 Innophos Holdings, Inc. 7,892 416,540 Innospec, Inc. 7,430 346,684 Intrepid Potash, Inc. S 2,077 32,567 Johnson Matthey PLC (United Kingdom) 35,387 1,608,648 KapStone Paper and Packaging Corp. 6,617 283,208 Koninklijke Boskalis Westminster NV (Netherlands) 16,035 710,227 Koppers Holdings, Inc. 2,405 102,573 Kraton Performance Polymers, Inc. † 7,951 155,760 L.B. Foster Co. Class A 5,927 271,101 Landec Corp. † 17,805 217,221 LG Chemical, Ltd. (South Korea) 1,167 333,917 Louisiana-Pacific Corp. † 3,348 58,891 24 Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.0%)* cont. Shares Value Basic materials cont. LSB Industries, Inc. † 22,127 $741,918 LyondellBasell Industries NV Class A 46,012 3,369,459 Mexichem SAB de CV (Mexico) 76,195 332,209 Minerals Technologies, Inc. 3,255 160,699 Monsanto Co. 61,846 6,454,867 Mosaic Co. (The) 1,277 54,937 Newcrest Mining, Ltd. (Australia) 3,035 33,127 NN, Inc. 21,698 337,621 OM Group, Inc. † 7,105 240,007 Packaging Corp. of America 16,400 936,276 Potash Corp. of Saskatchewan, Inc. (Canada) 3,850 120,428 PPG Industries, Inc. 16,593 2,772,027 PTT Global Chemical PCL (Thailand) 212,600 506,352 Rio Tinto PLC (United Kingdom) 15,799 773,193 Rio Tinto, Ltd. (Australia) 17,124 986,295 S&W Seed Co. † S 18,434 154,293 Sherwin-Williams Co. (The) 11,700 2,131,506 Solvay SA (Belgium) 302 45,289 Sumitomo Chemical Co., Ltd. (Japan) 326,000 1,240,389 Sumitomo Metal Mining Co., Ltd. (Japan) 54,000 761,422 Syngenta AG (Switzerland) 3,091 1,262,581 Trex Co., Inc. † 8,164 404,363 Tronox, Ltd. Class A 6,951 170,091 Ultrapar Participacoes SA (Brazil) 13,281 327,546 Vale SA ADR (Brazil) 19,736 308,079 Vale SA ADR (Preference) (Brazil) 13,585 193,043 Valspar Corp. 14,810 939,398 Veidekke ASA (Norway) 18,129 141,095 voestalpine AG (Austria) 27,181 1,299,700 W.R. Grace & Co. † 13,541 1,183,483 Wendel SA (France) 7,075 959,056 Capital goods (4.5%) ABB, Ltd. (Switzerland) 50,577 1,196,265 Aecom Technology Corp. † 25,300 791,131 AGCO Corp. 2,288 138,241 Aisin Seiki Co., Ltd. (Japan) 30,700 1,307,081 Alliant Techsystems, Inc. 4,058 395,898 Altra Holdings, Inc. 15,857 426,712 Astronics Corp. † 3,525 175,228 Avery Dennison Corp. 22,500 979,200 AZZ, Inc. 7,385 309,136 Ball Corp. 24,400 1,095,072 Boeing Co. (The) 95,700 11,244,750 Canon, Inc. (Japan) 50 1,592 Chart Industries, Inc. † 5,634 693,207 Chase Corp. 8,742 256,840 China Everbright International, Ltd. (China) 349,000 308,236 Dynamic Asset Allocation Growth Fund 25 COMMON STOCKS (60.0%)* cont. Shares Value Capital goods cont. China Railway Group, Ltd. (China) 944,000 $516,066 CNH Industrial NV (Netherlands) † 7,281 91,011 Coway Co., Ltd. (South Korea) 12,195 675,183 Cummins, Inc. 30,052 3,993,009 Daelim Industrial Co., Ltd. (South Korea) 9,665 872,361 Daikin Industries, Ltd. (Japan) 5,200 275,619 Deere & Co. 1,340 109,063 Delphi Automotive PLC (United Kingdom) 69,052 4,034,018 Douglas Dynamics, Inc. 14,046 206,898 DXP Enterprises, Inc. † 2,993 236,357 Embraer SA ADR (Brazil) 11,228 364,573 European Aeronautic Defence and Space Co. NV (France) 44,294 2,822,081 Franklin Electric Co., Inc. 11,494 452,864 Generac Holdings, Inc. 9,258 394,761 General Dynamics Corp. 48,700 4,262,224 Greenbrier Companies, Inc. † 19,704 487,280 HEICO Corp. 2,992 202,678 Hermes Microvision, Inc. (Taiwan) 3,000 87,259 Hitachi, Ltd. (Japan) 63,000 414,680 Hyster-Yale Materials Holdings, Inc. 3,252 291,607 Hyundai Mobis Co., Ltd. (South Korea) 2,529 673,035 IHI Corp. (Japan) 208,000 873,941 II-VI, Inc. † 26,045 490,167 IMI PLC (United Kingdom) 57,021 1,343,130 Ingersoll-Rand PLC 49,000 3,182,060 JGC Corp. (Japan) 31,000 1,116,435 Kadant, Inc. 8,953 300,731 KBR, Inc. 31,400 1,024,896 Leggett & Platt, Inc. 32,700 985,905 Lindsay Corp. 979 79,906 Lockheed Martin Corp. 38,823 4,951,874 McDermott International, Inc. † 46,147 342,872 Metso Corp. OYJ (Finland) 2,080 81,717 Miller Industries, Inc. 10,814 183,622 Mine Safety Appliances Co. 3,655 188,635 Mitsubishi Electric Corp. (Japan) 20,000 209,573 NACCO Industries, Inc. Class A 1,626 90,113 Northrop Grumman Corp. 40,000 3,810,400 NSK, Ltd. (Japan) 119,000 1,211,852 Polypore International, Inc. † 2,253 92,305 Raytheon Co. 51,679 3,982,901 Rexel SA (France) 5,792 147,311 Safran SA (France) 3,898 240,125 Schneider Electric SA (France) 10,126 856,322 Singapore Technologies Engineering, Ltd. (Singapore) 281,000 934,016 Standard Motor Products, Inc. 15,343 493,431 Standex International Corp. 4,268 253,519 Staples, Inc. S 129,626 1,899,021 26 Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.0%)* cont. Shares Value Capital goods cont. Stoneridge, Inc. † 24,112 $260,651 Tenneco, Inc. † 3,953 199,627 Terex Corp. † 25,100 843,360 THK Co., Ltd. (Japan) 33,900 749,770 TriMas Corp. † 20,548 766,440 Valmont Industries, Inc. 1,488 206,698 Vinci SA (France) 22,237 1,292,681 WABCO Holdings, Inc. † 14,200 1,196,492 WESCO International, Inc. † 4,113 314,768 Communication services (2.9%) Arris Group, Inc. † 4,880 83,253 Aruba Networks, Inc. † 5,337 88,808 AT&T, Inc. 98,379 3,327,178 BroadSoft, Inc. † 1,835 66,115 BT Group PLC (United Kingdom) 256,490 1,421,754 CalAmp Corp. † 15,814 278,801 China Telecom Corp, Ltd. (China) 846,000 421,042 Comcast Corp. Class A 245,331 11,076,695 Deutsche Telekom AG (Germany) 67,902 984,293 DISH Network Corp. Class A 39,600 1,782,396 EchoStar Corp. Class A † 31,167 1,369,478 Frontier Communications Corp. 57,695 240,588 HSN, Inc. 4,073 218,394 IAC/InterActiveCorp. 41,247 2,254,973 Inteliquent, Inc. 13,261 128,101 InterXion Holding NV (Netherlands) † 9,500 211,280 Iridium Communications, Inc. † 23,421 161,136 Jazztel PLC (Spain) † 19,107 207,593 KCell JSC ADR (Kazakhstan) 18,776 289,150 Liberty Global PLC Ser. C (United Kingdom) † 2,300 173,489 Loral Space & Communications, Inc. 4,300 291,239 Mobile Telesystems OJSC (Russia) † 77,680 774,709 MTN Group, Ltd. (South Africa) 30,917 603,544 NeuStar, Inc. Class A † 6,653 329,190 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 2,500 129,203 NTT DoCoMo, Inc. (Japan) 55,800 903,745 Orange (France) 59,885 750,932 RingCentral, Inc. Class A † 2,183 39,338 Ruckus Wireless, Inc. † 10,880 183,110 TDC A/S (Denmark) 34,109 288,619 Tele2 AB Class B (Sweden) 31,760 406,223 Telefonica SA (Spain) † 56,794 884,357 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 2,347,500 425,712 Telenor ASA (Norway) 36,984 845,067 Telstra Corp., Ltd. (Australia) 229,468 1,063,932 Turkcell Iletisim Hizmetleri AS (Turkey) † 76,088 448,230 TW telecom, inc. † 36,900 1,102,019 Dynamic Asset Allocation Growth Fund 27 COMMON STOCKS (60.0%)* cont. Shares Value Communication services cont. Ubiquiti Networks, Inc. 16,878 $566,932 USA Mobility, Inc. 12,547 177,666 Verizon Communications, Inc. 233,515 10,895,810 Vodafone Group PLC (United Kingdom) 524,909 1,835,516 Ziggo NV (Netherlands) 15,334 621,094 Conglomerates (1.2%) AMETEK, Inc. 42,954 1,976,743 Danaher Corp. 82,454 5,715,711 Exor SpA (Italy) 14,495 543,773 General Electric Co. 203,456 4,860,564 Marubeni Corp. (Japan) 45,000 353,426 Mitsubishi Corp. (Japan) 23,300 470,765 Siemens AG (Germany) 22,147 2,668,378 Tyco International, Ltd. 77,881 2,724,277 Consumer cyclicals (7.4%) Adidas AG (Germany) 6,867 744,874 ADT Corp. (The) † 40,841 1,660,595 Advance Auto Parts, Inc. 15,650 1,293,942 Alpine Electronics, Inc. (Japan) 6,700 72,729 American Eagle Outfitters, Inc. 43,900 614,161 ANN, Inc. † 11,747 425,476 Apollo Tyres, Ltd. (India) 356,200 379,215 Ascent Capital Group, Inc. Class A † 1,274 102,710 Atresmedia Corp de Medios de Comunicacion S.A. (Spain) S 30,599 393,675 Babcock International Group PLC (United Kingdom) 46,302 896,502 Bayerische Motoren Werke (BMW) AG (Germany) 8,612 925,885 Bed Bath & Beyond, Inc. † 38,553 2,982,460 Big Lots, Inc. † 29,297 1,086,626 Biostime International Holdings, Ltd. (China) 28,000 211,736 Blyth, Inc. 7,684 106,270 BR Malls Participacoes SA (Brazil) 49,278 446,911 Bridgestone Corp. (Japan) 10,300 374,612 Brown Shoe Co., Inc. 6,191 145,303 Brunswick Corp. 10,696 426,877 Buckle, Inc. (The) 3,640 196,742 Bureau Veritas SA (France) 26,885 847,453 Carmike Cinemas, Inc. † 11,165 246,523 Chico’s FAS, Inc. 42,400 706,384 China ZhengTong Auto Services Holdings, Ltd. (China) † 411,500 257,323 CJ CGV Co., Ltd. (South Korea) 10,365 530,463 Coach, Inc. 46,308 2,525,175 Compagnie Financiere Richemont SA (Switzerland) 13,608 1,363,283 Compagnie Financiere Richemont SA ADR (Switzerland) 24,431 245,618 Compass Group PLC (United Kingdom) 112,719 1,551,088 Continental AG (Germany) 9,618 1,630,368 Corporate Executive Board Co. (The) 2,614 189,829 CP ALL PCL (Thailand) 450,900 508,127 28 Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.0%)* cont. Shares Value Consumer cyclicals cont. Crocs, Inc. † 5,632 $76,652 CST Brands, Inc. † 8,169 243,436 Ctrip.com International, Ltd. ADR (China) † 6,201 362,324 Daihatsu Motor Co., Ltd. (Japan) 34,000 657,205 Daimler AG (Registered Shares) (Germany) 8,861 690,726 Deckers Outdoor Corp. † 2,396 157,944 Deluxe Corp. 14,972 623,734 Demand Media, Inc. † 22,655 143,180 Destination Maternity Corp. 17,047 542,095 Dillards, Inc. Class A 9,393 735,472 Expedia, Inc. 18,898 978,727 Experian Group, Ltd. (United Kingdom) 43,486 828,602 Five Below, Inc. † 1,862 81,463 FleetCor Technologies, Inc. † 1,162 128,006 Foot Locker, Inc. 32,673 1,108,922 Francesca’s Holdings Corp. † 3,668 68,372 Fuji Heavy Industries, Ltd. (Japan) 62,000 1,709,344 G&K Services, Inc. Class A 4,791 289,328 GameStop Corp. Class A 8,419 418,003 Gannett Co., Inc. 54,776 1,467,449 Gap, Inc. (The) 54,500 2,195,260 Genesco, Inc. † 4,233 277,600 Global Cash Access Holdings, Inc. † 20,132 157,231 Global Mediacom Tbk PT (Indonesia) 4,380,500 730,083 Grand Korea Leisure Co., Ltd. (South Korea) 13,490 434,321 Green Dot Corp. Class A † 9,092 239,392 GS Home Shopping, Inc. (South Korea) 1,509 349,351 Hana Tour Service, Inc. (South Korea) 7,207 460,046 Harbinger Group, Inc. † 43,750 453,688 Hino Motors, Ltd. (Japan) 69,000 1,013,643 HMS Holdings Corp. † 4,013 86,320 Home Depot, Inc. (The) 143,281 10,867,864 Hyundai Motor Co. (South Korea) 1,472 343,799 ITV PLC (United Kingdom) 402,243 1,141,539 Jin Co., Ltd. (Japan) 3,000 112,620 KAR Auction Services, Inc. 24,154 681,384 Kia Motors Corp. (South Korea) 11,223 681,938 Kingfisher PLC (United Kingdom) 42,520 265,637 La-Z-Boy, Inc. 6,346 144,118 Lear Corp. 22,669 1,622,420 LIN Media, LLC Class A † 11,315 229,581 Lowe’s Cos., Inc. 156,327 7,442,728 Lumber Liquidators Holdings, Inc. † 1,576 168,080 Luxottica Group SpA (Italy) 5,118 272,247 Macy’s, Inc. 66,403 2,873,258 Marcus Corp. 19,431 282,332 Matahari Department Store Tbk PT (Indonesia) † 385,000 349,093 MAXIMUS, Inc. 3,581 161,288 Dynamic Asset Allocation Growth Fund 29 COMMON STOCKS (60.0%)* cont. Shares Value Consumer cyclicals cont. McGraw-Hill Cos., Inc. (The) 45,197 $2,964,471 Men’s Wearhouse, Inc. (The) 7,350 250,268 MGM China Holdings, Ltd. (Hong Kong) 288,000 956,175 Namco Bandai Holdings, Inc. (Japan) 37,200 694,461 Naspers, Ltd. Class N (South Africa) 8,432 779,722 Navistar International Corp. † 6,939 253,135 Next PLC (United Kingdom) 25,155 2,101,330 Nintendo Co., Ltd. (Japan) 1,400 158,523 Nissan Motor Co., Ltd. (Japan) 54,900 549,586 O’Reilly Automotive, Inc. † 21,150 2,698,529 OPAP SA (Greece) 86,847 969,301 Panasonic Corp. (Japan) † 87,000 839,066 Pearson PLC (United Kingdom) 4,662 94,870 Perry Ellis International, Inc. 15,242 287,159 PetSmart, Inc. 20,920 1,595,359 Phoenix Satellite Television Holdings, Ltd. (China) 544,000 194,288 Pier 1 Imports, Inc. 4,886 95,375 Pitney Bowes, Inc. 13,416 244,037 Prada SpA (Italy) 18,400 178,285 Priceline.com, Inc. † 6,861 6,936,128 PulteGroup, Inc. 73,000 1,204,500 Puregold Price Club, Inc. (Philippines) 520,100 498,121 Randstad Holding NV (Netherlands) 6,061 341,432 ReachLocal, Inc. † 7,633 90,909 Renault SA (France) 9,798 781,131 Ryland Group, Inc. (The) 12,293 498,358 Sands China, Ltd. (Hong Kong) 78,400 484,699 Sears Hometown and Outlet Stores, Inc. † 6,298 199,962 Select Comfort Corp. † 12,654 308,125 Sinclair Broadcast Group, Inc. Class A 21,378 716,591 SJM Holdings, Ltd. (Hong Kong) 405,000 1,138,359 Sonic Automotive, Inc. Class A 37,268 886,978 Sports Direct International PLC (United Kingdom) † 22,621 259,095 Steven Madden, Ltd. † 3,787 203,854 Sun TV Network, Ltd. (India) 66,451 417,355 Swatch Group AG (The) (Switzerland) 7,691 867,454 Swatch Group AG (The) (Switzerland) 1,344 864,939 Tata Motors, Ltd. (India) 122,000 647,951 Thomas Cook Group PLC (United Kingdom) † 101,295 251,555 Tile Shop Holdings, Inc. † 10,079 297,230 TiVo, Inc. † 9,102 113,229 TJX Cos., Inc. (The) 102,200 5,763,058 Total Systems Services, Inc. 84,200 2,477,164 Town Sports International Holdings, Inc. 16,086 208,796 Toyota Motor Corp. (Japan) 41,300 2,634,427 Trump Entertainment Resorts, Inc. † 163 326 TUI Travel PLC (United Kingdom) 62,528 372,210 URS Corp. 16,614 893,003 30Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.0%)* cont. Shares Value Consumer cyclicals cont. Vail Resorts, Inc. 2,216 $153,746 Valeo SA (France) 2,800 239,097 ValueClick, Inc. † 12,135 253,015 VOXX International Corp. † 28,781 394,300 Wal-Mart Stores, Inc. 15,734 1,163,687 World Fuel Services Corp. 11,090 413,768 WPP PLC (United Kingdom) 45,319 931,761 Wyndham Worldwide Corp. 28,047 1,710,026 Wynn Resorts, Ltd. 14,746 2,330,015 Consumer staples (5.9%) AFC Enterprises † 10,077 439,256 Ajinomoto Co., Inc. (Japan) 17,000 223,104 Alsea SAB de CV (Mexico) 171,039 478,640 Angie’s List, Inc. † S 4,542 102,195 Anheuser-Busch InBev NV (Belgium) 15,664 1,559,237 Associated British Foods PLC (United Kingdom) 48,197 1,463,771 Barrett Business Services, Inc. 4,251 286,135 Beacon Roofing Supply, Inc. † 3,731 137,562 Bigfoot GmbH (acquired 8/2/13, cost $43,964) (Private) (Brazil)†∆ ∆ F 2 33,579 Blue Nile, Inc. † 3,898 159,545 Bright Horizons Family Solutions, Inc. † 7,260 260,126 British American Tobacco (BAT) PLC (United Kingdom) 37,095 1,967,641 Britvic PLC (United Kingdom) 11,509 106,668 Brown-Forman Corp. Class B 2,000 136,260 Bunge, Ltd. 602 45,698 Calbee, Inc. (Japan) 41,600 1,204,472 Carrefour SA (France) 28,341 972,906 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 72,000 4,642 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 8,542 393,103 Coca-Cola Co. (The) 37,504 1,420,652 Coca-Cola Enterprises, Inc. 2,900 116,609 Colgate-Palmolive Co. 50,300 2,982,790 Companhia de Bebidas das Americas (AmBev) ADR (Preference) (Brazil) 18,904 724,968 Constellation Brands, Inc. Class A † 24,300 1,394,820 Core-Mark Holding Co., Inc. 4,480 297,651 Costco Wholesale Corp. 28,000 3,223,360 CVS Caremark Corp. 114,038 6,471,657 Diageo PLC (United Kingdom) 27,409 871,919 Distribuidora Internacional de Alimentacion SA (Spain) 80,247 695,775 Fomento Economico Mexicano SAB de CV ADR (Mexico) 8,026 779,244 General Mills, Inc. 67,700 3,244,184 Geo Group, Inc. (The) 7,365 244,886 Grand Canyon Education, Inc. † 2,817 113,469 Hain Celestial Group, Inc. (The) † 2,062 159,021 Henkel AG & Co. KGaA (Preference) (Germany) 3,288 338,817 Dynamic Asset Allocation Growth Fund 31 COMMON STOCKS (60.0%)* cont. Shares Value Consumer staples cont. Ingredion, Inc. 1,062 $70,273 ITOCHU Corp. (Japan) 10,700 130,845 ITT Educational Services, Inc. † S 31,223 967,913 Japan Tobacco, Inc. (Japan) 63,000 2,262,475 Jeronimo Martins SGPS SA (Portugal) 15,106 310,221 JM Smucker Co. (The) 14,800 1,554,592 Kao Corp. (Japan) 15,400 479,414 Kerry Group PLC Class A (Ireland) 8,591 522,482 Kforce, Inc. 17,950 317,536 Koninklijke Ahold NV (Netherlands) 45,970 796,350 Kraft Foods Group, Inc. 61,400 3,219,816 L’Oreal SA (France) 9,393 1,613,195 Lawson, Inc. (Japan) 1,700 132,998 Liberty Interactive Corp. Class A † 99,500 2,335,265 Lorillard, Inc. 89,488 4,007,273 Magnit OJSC (Russia) 3,193 809,007 Minor International PCL (Thailand) 496,500 384,121 Molson Coors Brewing Co. Class B 20,034 1,004,304 MWI Veterinary Supply, Inc. † 2,196 327,995 Nestle SA (Switzerland) 52,363 3,662,254 On Assignment, Inc. † 9,869 325,677 OpenTable, Inc. † 2,161 151,227 Papa John’s International, Inc. 4,476 312,783 Pernod Ricard SA (France) 2,235 277,538 Philip Morris International, Inc. 126,539 10,957,012 Pinnacle Foods, Inc. 8,997 238,151 Pool Corp. 2,780 156,041 Prestige Brands Holdings, Inc. † 11,002 331,380 Prince Frog International Holdings, Ltd. (China) 314,000 219,430 Procter & Gamble Co. (The) 179,668 13,581,104 Reckitt Benckiser Group PLC (United Kingdom) 23,549 1,723,182 Robert Half International, Inc. 29,635 1,156,654 SABMiller PLC (United Kingdom) 22,386 1,139,227 SABMiller PLC (United Kingdom) 7,402 378,488 Shoprite Holdings, Ltd. (South Africa) 26,148 430,754 Spartan Stores, Inc. 8,855 195,341 Suedzucker AG (Germany) 22,035 649,263 TrueBlue, Inc. † 35,903 862,031 Unilever PLC (United Kingdom) 42,996 1,698,393 United Natural Foods, Inc. † 2,735 183,847 USANA Health Sciences, Inc. † 2,182 189,376 Walgreen Co. 86,732 4,666,182 WM Morrison Supermarkets PLC (United Kingdom) 16,466 74,639 Wolseley PLC (United Kingdom) 5,487 283,987 Woolworths, Ltd. (Australia) 16,521 539,436 Zalando GmbH (acquired 9/30/13, cost $89,678) (Private) (Germany)† ∆ ∆ F 2 89,678 32Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.0%)* cont. Shares Value Energy (5.1%) Alpha Natural Resources, Inc. † 148,944 $887,706 BG Group PLC (United Kingdom) 17,491 334,273 BP PLC (United Kingdom) 258,908 1,815,323 Cabot Oil & Gas Corp. 61,200 2,283,984 Callon Petroleum Co. † 46,944 256,784 Canadian Natural Resources, Ltd. (Canada) 9,000 282,831 Chevron Corp. 35,037 4,256,996 CNOOC, Ltd. (China) 473,000 962,356 ConocoPhillips 129,623 9,010,095 Delek US Holdings, Inc. 7,545 159,124 EPL Oil & Gas, Inc. † 14,981 555,945 Exxon Mobil Corp. 127,435 10,964,507 Ezion Holdings, Ltd. (Singapore) 434,000 761,070 FutureFuel Corp. 28,840 517,966 Gazprom Neft OAO ADR (Russia) 12,877 282,650 Gulfport Energy Corp. † 3,445 221,651 Halliburton Co. 2,800 134,820 Helix Energy Solutions Group, Inc. † 16,759 425,176 Helmerich & Payne, Inc. 16,585 1,143,536 HollyFrontier Corp. 30,999 1,305,368 Key Energy Services, Inc. † 40,760 297,140 Kodiak Oil & Gas Corp. † 21,350 257,481 Lukoil OAO ADR (Russia) 18,029 1,143,039 Marathon Petroleum Corp. 43,856 2,820,818 Occidental Petroleum Corp. 85,953 8,040,044 Oceaneering International, Inc. 18,164 1,475,643 Oil States International, Inc. † 10,300 1,065,638 ONEOK, Inc. 35,400 1,887,528 Pacific Rubiales Energy Corp. (Colombia) 24,053 474,965 Peabody Energy Corp. 43,795 755,464 Petroleo Brasileiro SA ADR (Preference) (Brazil) 25,238 422,232 Phillips 66 73,062 4,224,445 Repsol YPF SA (Spain) 27,675 686,091 Rosetta Resources, Inc. † 3,987 217,132 Royal Dutch Shell PLC Class A (United Kingdom) 56,067 1,851,645 Royal Dutch Shell PLC Class A (United Kingdom) 28,621 943,992 Royal Dutch Shell PLC Class B (United Kingdom) 44,977 1,554,200 Schlumberger, Ltd. 123,937 10,951,073 Statoil ASA (Norway) 44,491 1,009,940 Stone Energy Corp. † 10,127 328,419 Suncor Energy, Inc. (Canada) 13,000 464,822 Surgutneftegas OAO (Preference) (Russia) 1,003,914 722,858 Swift Energy Co. † 12,579 143,652 Tesoro Corp. 23,945 1,053,101 Total SA (France) 32,365 1,878,158 Unit Corp. † 4,833 224,686 Vaalco Energy, Inc. † 52,339 292,052 Valero Energy Corp. 73,222 2,500,531 Dynamic Asset Allocation Growth Fund 33 COMMON STOCKS (60.0%)* cont. Shares Value Energy cont. W&T Offshore, Inc. 8,953 $158,647 Woodside Petroleum, Ltd. (Australia) 22,752 813,143 Financials (11.1%) 3i Group PLC (United Kingdom) 145,527 857,024 Access National Corp. 8,614 122,836 ACE, Ltd. 3,296 308,374 Admiral Group PLC (United Kingdom) 2,858 57,049 AG Mortgage Investment Trust, Inc. R 5,046 83,865 Ageas (Belgium) 28,137 1,139,671 Agree Realty Corp. R 8,531 257,466 AIA Group, Ltd. (Hong Kong) 357,800 1,681,534 Aliansce Shopping Centers SA (Brazil) 27,855 250,108 Alleghany Corp. † 4,800 1,966,320 Allianz SE (Germany) 13,638 2,143,910 Allied World Assurance Co. Holdings AG 17,453 1,734,654 Amata Corp. PCL (Thailand) 295,500 165,321 American Capital Agency Corp. R 43,000 970,510 American Equity Investment Life Holding Co. 20,033 425,100 American Financial Group, Inc. 26,972 1,458,106 American International Group, Inc. 139,200 6,769,296 Amtrust Financial Services, Inc. 5,838 228,032 Aon PLC 71,442 5,318,142 Arlington Asset Investment Corp. Class A 5,806 138,067 ARMOUR Residential REIT, Inc. R 27,061 113,656 Ashford Hospitality Trust, Inc. R 31,894 393,572 Asian Pay Television Trust (Units) (Taiwan) 292,000 189,694 Assicurazioni Generali SpA (Italy) 61,226 1,221,737 Associated Banc-Corp. 54,900 850,401 Australia & New Zealand Banking Group, Ltd. (Australia) 47,157 1,354,098 AvalonBay Communities, Inc. R 11,505 1,462,170 AXA SA (France) 67,062 1,553,663 Axis Capital Holdings, Ltd. 33,200 1,437,892 Banco Bilbao Vizcaya Argentaria SA (Rights) (Spain) † 89,099 12,174 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 89,099 995,641 Banco Latinoamericano de Exportaciones SA Class E (Panama) 19,170 477,716 Banco Santander Central Hispano SA (Spain) 141,213 1,151,590 Bangkok Bank PCL NVDR (Thailand) 130,700 818,964 Bank Mandiri (Persero) Tbk PT (Indonesia) 576,000 395,440 Bank of Kentucky Financial Corp. 5,116 139,718 Bank of Yokohama, Ltd. (The) (Japan) 166,000 947,413 Barclays PLC NPR (United Kingdom) † 46,840 61,232 Barclays PLC (United Kingdom) 300,781 1,292,812 Bekasi Fajar Industrial Estate Tbk PT (Indonesia) 4,576,500 187,723 Bellway PLC (United Kingdom) 10,341 220,145 Berkshire Hathaway, Inc. Class B † 19,968 2,266,568 BNP Paribas SA (France) 11,041 746,841 BofI Holding, Inc. † 11,159 723,773 34 Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.0%)* cont. Shares Value Financials cont. Cardinal Financial Corp. 16,585 $274,150 Cathay Financial Holding Co., Ltd. (Taiwan) 245,000 348,852 CBL & Associates Properties, Inc. R 11,436 218,428 Chimera Investment Corp. R 157,631 479,198 China Construction Bank Corp. (China) 1,021,000 785,901 China Overseas Grand Oceans Group, Ltd. (China) 265,000 322,542 China Overseas Land & Investment, Ltd. (China) 117,000 344,699 China Pacific Insurance (Group) Co., Ltd. (China) 186,800 669,560 CIT Group, Inc. † 49,698 2,423,771 Citizens & Northern Corp. 10,720 213,757 City National Corp. 15,492 1,032,697 CNO Financial Group, Inc. 21,464 309,082 Commonwealth Bank of Australia (Australia) 39,137 2,599,942 CoreLogic, Inc. † 62,700 1,696,035 CoreSite Realty Corp. R 3,034 102,974 Credicorp, Ltd. (Peru) 4,795 615,966 Credit Acceptance Corp. † 2,844 315,144 Credit Agricole SA (France) † 96,590 1,065,106 Credit Saison Co., Ltd. (Japan) 17,600 476,102 Credit Suisse Group (Switzerland) 19,481 594,975 CYS Investments, Inc. R 16,395 133,291 DBS Group Holdings, Ltd. (Singapore) 65,000 850,743 Deutsche Bank AG (Germany) 23,345 1,071,903 Dexus Property Group (Australia) R 968,818 908,330 DFC Global Corp. † 31,591 347,185 Discover Financial Services 77,400 3,911,796 Eagle Bancorp, Inc. 8,519 241,003 East West Bancorp, Inc. 13,601 434,552 Eaton Vance Corp. 34,152 1,326,122 Education Realty Trust, Inc. R 32,079 291,919 Encore Capital Group, Inc. † 11,353 520,649 EPR Properties R 4,754 231,710 Erste Group Bank AG (Czech Republic) 11,427 361,123 Federal Realty Investment Trust R 8,900 902,905 Fidelity National Financial, Inc. Class A 62,582 1,664,681 Fifth Third Bancorp 205,500 3,707,220 Financial Institutions, Inc. 11,076 226,615 First Community Bancshares Inc. 10,457 170,972 First Industrial Realty Trust R 10,233 166,491 FirstMerit Corp. 13,029 282,860 Flushing Financial Corp. 10,974 202,470 Genworth Financial, Inc. Class A † 219,636 2,809,144 Glimcher Realty Trust R 19,881 193,840 Goldman Sachs Group, Inc. (The) 55,821 8,831,440 Greenhill & Co., Inc. 4,233 211,142 Grupo Financiero Banorte SAB de CV (Mexico) 174,131 1,085,001 Hammerson PLC (United Kingdom) R 65,160 528,493 Hang Seng Bank, Ltd. (Hong Kong) 58,500 954,145 Dynamic Asset Allocation Growth Fund 35 COMMON STOCKS (60.0%)* cont. Shares Value Financials cont. Hanmi Financial Corp. 21,958 $363,844 Hanwha Life Insurance Co., Ltd. (South Korea) 48,130 311,260 Hatteras Financial Corp. R 16,200 303,102 Health Care REIT, Inc. R 30,100 1,877,638 Heartland Financial USA, Inc. 7,426 206,888 Hemaraj Land and Development PCL (Thailand) 1,614,400 159,995 Heritage Financial Group, Inc. 9,397 163,696 HFF, Inc. Class A 28,487 713,599 Hongkong Land Holdings, Ltd. (Hong Kong) 22,000 145,200 Housing Development Finance Corp., Ltd. (HDFC) (India) 89,816 1,096,428 HSBC Holdings PLC (United Kingdom) 294,919 3,196,015 Industrial and Commercial Bank of China, Ltd. (China) 1,056,000 736,595 ING Groep NV (Netherlands) † 74,996 847,279 Insurance Australia Group, Ltd. (Australia) 223,055 1,221,477 Intact Financial Corp. (Canada) 2,700 161,940 Invesco Mortgage Capital, Inc. R 8,291 127,598 Investor AB Class B (Sweden) 26,569 806,161 Investors Real Estate Trust R 23,070 190,328 iStar Financial, Inc. † R 19,602 236,008 Itau Unibanco Holding SA ADR (Preference) (Brazil) 39,053 551,428 Jammu & Kashmir Bank, Ltd. (India) 21,087 383,527 Joyo Bank, Ltd. (The) (Japan) 150,000 804,212 JPMorgan Chase & Co. 277,677 14,353,124 KKR & Co. LP 15,400 316,932 Legal & General Group PLC (United Kingdom) 262,070 832,409 Lexington Realty Trust R 45,716 513,391 Lloyds Banking Group PLC (United Kingdom) † 1,863,744 2,220,068 LTC Properties, Inc. R 12,069 458,381 Maiden Holdings, Ltd. (Bermuda) 18,359 216,820 MainSource Financial Group, Inc. 16,488 250,453 MFA Financial, Inc. R 27,206 202,685 Mitsubishi Estate Co., Ltd. (Japan) 16,000 471,397 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 184,500 1,176,881 MS&AD Insurance Group Holdings (Japan) 3,200 83,341 Muenchener Rueckversicherungs AG (Germany) 5,138 1,004,064 Nasdaq OMX Group, Inc. (The) 41,762 1,340,143 National Health Investors, Inc. R 6,743 383,609 Nelnet, Inc. Class A 9,963 383,077 Nordea Bank AB (Sweden) 22,528 271,667 Northern Trust Corp. 39,981 2,174,567 Ocwen Financial Corp. † 5,907 329,433 OFG Bancorp (Puerto Rico) 9,742 157,723 One Liberty Properties, Inc. R 11,170 226,528 ORIX Corp. (Japan) 17,400 282,344 Pacific Premier Bancorp, Inc. † 10,380 139,507 PartnerRe, Ltd. 18,631 1,705,482 Peoples Bancorp, Inc. 10,228 213,561 Persimmon PLC (United Kingdom) 14,745 259,236 36 Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.0%)* cont. Shares Value Financials cont. PHH Corp. † 8,924 $211,856 Philippine National Bank (Philippines) † 158,990 319,149 PNC Financial Services Group, Inc. 71,999 5,216,328 Popular, Inc. (Puerto Rico) † 43,875 1,150,841 Portfolio Recovery Associates, Inc. † 10,882 652,267 Porto Seguro SA (Brazil) 34,668 437,984 Powszechna Kasa Oszczednosci Bank Polski SA (Poland) † 26,485 314,646 Protective Life Corp. 36,267 1,543,161 Prudential PLC (United Kingdom) 84,132 1,567,678 PS Business Parks, Inc. R 6,552 488,910 Public Storage R 15,795 2,535,887 Qatar National Bank SAQ (Qatar) † 3,329 152,503 Regus PLC (United Kingdom) 123,872 364,976 Republic Bancorp, Inc. Class A 6,650 183,208 Resona Holdings, Inc. (Japan) 286,200 1,461,645 Sberbank of Russia ADR (Russia) 118,177 1,424,033 SCOR SE (France) 6,021 199,361 Sekisui House, Ltd. (Japan) 6,000 80,452 Select Income REIT R 8,447 217,933 Shopping Centres Australasia Property Group (Australia) R 104,813 149,604 Simon Property Group, Inc. R 29,624 4,391,166 Skandinaviska Enskilda Banken AB (Sweden) 78,926 836,333 Sovran Self Storage, Inc. R 2,114 159,988 SpareBank 1 SR-Bank ASA (Norway) † 20,328 161,252 St. Joe Co. (The) † 27,185 533,370 Starwood Property Trust, Inc. R 6,429 154,103 State Street Corp. 70,200 4,615,650 Stewart Information Services Corp. 15,163 485,064 Sumitomo Mitsui Financial Group, Inc. (Japan) 34,500 1,665,420 Summit Hotel Properties, Inc. R 29,178 268,146 Sun Hung Kai Properties, Ltd. (Hong Kong) 7,000 95,218 Swedbank AB Class A (Sweden) 38,047 886,246 Symetra Financial Corp. 18,415 328,155 Tanger Factory Outlet Centers R 14,700 479,955 Tokio Marine Holdings, Inc. (Japan) 11,500 374,968 Tokyu Land Corp. (Japan) F 146,000 1,516,517 Toronto-Dominion Bank (Canada) 19,383 1,744,082 UBS AG (Switzerland) 88,324 1,806,816 UniCredit SpA (Italy) 93,546 596,321 Universal Health Realty Income Trust R 2,826 118,325 Validus Holdings, Ltd. 32,360 1,196,673 Visa, Inc. Class A 700 133,770 Vornado Realty Trust R 22,100 1,857,726 WageWorks, Inc. † 6,709 338,469 Walter Investment Management Corp. † 4,078 161,244 Washington Banking Co. 12,808 180,080 Wells Fargo & Co. 59,282 2,449,532 Westfield Group (Australia) 61,570 632,400 Dynamic Asset Allocation Growth Fund 37 COMMON STOCKS (60.0%)* cont. Shares Value Financials cont. Westfield Retail Trust (Australia) R 24,846 $68,841 Westpac Banking Corp. (Australia) 35,093 1,071,523 Wheelock and Co., Ltd. (Hong Kong) 231,000 1,225,602 Health care (7.7%) Abaxis, Inc. 2,361 99,398 AbbVie, Inc. 104,700 4,683,231 ACADIA Pharmaceuticals, Inc. † 22,286 612,196 Accuray, Inc. † 21,081 155,789 Actelion, Ltd. (Switzerland) 11,720 832,005 Aegerion Pharmaceuticals, Inc. † 1,334 114,337 Alere, Inc. † 11,699 357,638 Align Technology, Inc. † 4,574 220,101 Alkermes PLC † 4,931 165,780 Amedisys, Inc. † 9,762 168,102 AmerisourceBergen Corp. 59,285 3,622,314 Amgen, Inc. 67,905 7,601,286 AmSurg Corp. † 7,233 287,150 Array BioPharma, Inc. † 21,755 135,316 Aspen Pharmacare Holdings, Ltd. (South Africa) 14,248 372,865 Astellas Pharma, Inc. (Japan) 16,500 839,310 AstraZeneca PLC (United Kingdom) 47,359 2,465,309 athenahealth, Inc. † 996 108,126 Auxilium Pharmaceuticals, Inc. † 10,854 197,868 Bayer AG (Germany) 20,186 2,380,221 Bio-Reference Labs, Inc. † S 2,481 74,132 Biospecifics Technologies Corp. † 2,727 53,095 Bristol-Myers Squibb Co. 154,200 7,136,376 Celgene Corp. † 43,868 6,752,601 Centene Corp. † 2,061 131,822 Chemed Corp. 7,844 560,846 CIGNA Corp. 63,600 4,888,296 Coloplast A/S Class B (Denmark) 20,895 1,189,701 Computer Programs & Systems, Inc. 1,756 102,726 Conatus Pharmaceuticals, Inc. † 3,086 31,014 Conmed Corp. 14,594 496,050 Covidien PLC 4,121 251,134 Cubist Pharmaceuticals, Inc. † 8,702 553,012 Cyberonics, Inc. † 2,157 109,446 DexCom, Inc. † 5,127 144,735 Eli Lilly & Co. 94,447 4,753,518 Endo Health Solutions, Inc. † 8,428 382,968 Exact Sciences Corp. † 2,203 26,017 Gentium SpA ADR (Italy) † 25,160 682,591 GlaxoSmithKline PLC (United Kingdom) 95,291 2,402,704 Globus Medical, Inc. Class A † 9,311 162,570 Greatbatch, Inc. † 17,901 609,171 Grifols SA ADR (Spain) 5,205 157,607 38Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.0%)* cont. Shares Value Health care cont. Haemonetics Corp. † 4,305 $171,683 HCA Holdings, Inc. 44,926 1,920,587 Health Net, Inc. † 6,534 207,128 HealthSouth Corp. † 15,004 517,338 Hi-Tech Pharmacal Co., Inc. 3,135 135,275 Hill-Rom Holdings, Inc. 10,426 373,564 Hisamitsu Pharmaceutical Co., Inc. (Japan) 12,700 708,032 Hypermarcas SA (Brazil) 45,000 363,037 Incyte Corp., Ltd. † 2,756 105,141 Insulet Corp. † 6,628 240,199 Insys Therapeutics, Inc. † 20,222 707,568 Isis Pharmaceuticals, Inc. † 3,393 127,373 Jazz Pharmaceuticals PLC † 12,872 1,183,838 Johnson & Johnson 44,582 3,864,814 Kindred Healthcare, Inc. 13,538 181,815 Lexicon Pharmaceuticals, Inc. † 29,064 68,882 Magellan Health Services, Inc. † 2,505 150,200 McKesson Corp. 47,751 6,126,453 MedAssets, Inc. † 19,210 488,318 Medicines Co. (The) † 8,796 294,842 Merck & Co., Inc. 22,071 1,050,800 Merck KGaA (Germany) 1,410 220,032 NewLink Genetics Corp. † 4,562 85,674 Novartis AG (Switzerland) 21,369 1,642,224 Novo Nordisk A/S Class B (Denmark) 11,381 1,932,237 NPS Pharmaceuticals, Inc. † 5,391 171,488 NxStage Medical, Inc. † 10,033 132,034 Omega Healthcare Investors, Inc. R 5,785 172,798 Orion OYJ Class B (Finland) 28,622 720,990 PDL BioPharma, Inc. 6,371 50,777 Pfizer, Inc. 494,381 14,193,679 Providence Service Corp. (The) † 17,351 497,800 Questcor Pharmaceuticals, Inc. 7,590 440,220 Ramsay Health Care, Ltd. (Australia) 21,951 741,512 Receptos, Inc. † 2,610 67,782 Repligen Corp. † 10,234 113,495 Richter Gedeon Nyrt (Hungary) 19,087 332,096 Roche Holding AG-Genusschein (Switzerland) 13,033 3,514,954 Salix Pharmaceuticals, Ltd. † 15,270 1,021,258 Sanofi (France) 30,059 3,048,680 Santarus, Inc. † 6,794 153,341 Sequenom, Inc. † S 33,636 89,808 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) 152,000 264,573 Shire PLC (United Kingdom) 5,984 240,056 Sinopharm Group Co. (China) 121,200 304,098 Spectrum Pharmaceuticals, Inc. S 13,889 116,529 St. Jude Medical, Inc. 74,000 3,969,360 STAAR Surgical Co. † 26,628 360,543 Dynamic Asset Allocation Growth Fund39 COMMON STOCKS (60.0%)* cont. Shares Value Health care cont. Stada Arzneimittel AG (Germany) 2,309 $117,093 Steris Corp. 4,682 201,139 Suzuken Co., Ltd. (Japan) 10,200 335,175 TearLab Corp. † 6,291 69,578 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 4,346 164,192 Trinity Biotech PLC ADR (Ireland) 8,212 178,693 Triple-S Management Corp. Class B (Puerto Rico) † 5,621 103,370 United Therapeutics Corp. † 12,952 1,021,265 Ventas, Inc. R 32,700 2,011,050 ViroPharma, Inc. † 32,145 1,263,299 Warner Chilcott PLC Class A 111,807 2,554,790 WellCare Health Plans, Inc. † 9,912 691,263 WellPoint, Inc. 69,100 5,777,451 Zimmer Holdings, Inc. 40,700 3,343,098 Technology (8.4%) Acacia Research Corp. 4,512 104,047 Accenture PLC Class A 96,300 7,091,532 Actuate Corp. † 53,442 392,799 Acxiom Corp. † 18,661 529,786 Amadeus IT Holding SA Class A (Spain) 1,905 67,522 Anixter International, Inc. † 6,135 537,794 AOL, Inc. † 55,066 1,904,182 Apple, Inc. 45,224 21,560,542 ASML Holding NV (Netherlands) 12,090 1,193,985 ASML Holding NV ADR (Netherlands) 1,299 128,289 Aspen Technology, Inc. † 8,792 303,764 ASUSTeK Computer, Inc. (Taiwan) 14,000 111,509 AVG Technologies NV (Netherlands) † 8,873 212,420 Avnet, Inc. 28,600 1,192,906 Baidu, Inc. ADR (China) † 1,591 246,891 Bottomline Technologies, Inc. † 3,331 92,868 Brady Corp. Class A 11,342 345,931 Broadcom Corp. Class A 60,874 1,583,333 Brocade Communications Systems, Inc. † 190,337 1,532,213 CACI International, Inc. Class A † 1,502 103,803 Calix, Inc. † 8,083 102,897 Cap Gemini (France) 15,815 940,753 Casetek Holdings, Ltd. (Taiwan) 100,000 536,071 Cavium, Inc. † 2,677 110,292 Ceva, Inc. † 8,254 142,382 Cirrus Logic, Inc. † 15,161 343,851 Cisco Systems, Inc. 393,043 9,205,067 Commvault Systems, Inc. † 4,090 359,225 Cornerstone OnDemand, Inc. † 4,207 216,408 CSG Systems International, Inc. 3,904 97,795 EMC Corp. 176,100 4,501,116 EnerSys 11,481 696,093 40 Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.0%)* cont. Shares Value Technology cont. Entegris, Inc. † 25,630 $260,145 Fairchild Semiconductor International, Inc. † 9,676 134,400 FANUC Corp. (Japan) 4,800 791,576 FEI Co. 4,627 406,251 Gemalto NV (Netherlands) S 8,196 880,052 GenMark Diagnostics, Inc. † 31,698 385,131 Google, Inc. Class A † 9,523 8,341,291 HCL Technologies, Ltd. (India) 30,887 536,384 Hon Hai Precision Industry Co., Ltd. (Taiwan) † 161,641 414,941 IBM Corp. 19,502 3,611,380 Infoblox, Inc. † 6,271 262,253 Integrated Silicon Solutions, Inc. † 31,692 345,126 IntraLinks Holdings, Inc. † 26,627 234,318 Ixia † 3,400 53,278 Keyence Corp. (Japan) 3,500 1,326,365 Konica Minolta Holdings, Inc. (Japan) 96,500 808,953 L-3 Communications Holdings, Inc. 18,409 1,739,651 Lam Research Corp. † 35,357 1,809,925 Lexmark International, Inc. Class A 30,995 1,022,835 Magnachip Semiconductor Corp. (South Korea) † 22,396 482,186 Manhattan Associates, Inc. † 4,506 430,098 Marvell Technology Group, Ltd. 100,800 1,159,200 Mellanox Technologies, Ltd. (Israel) † 3,837 145,653 Mentor Graphics Corp. 24,945 582,965 Microsemi Corp. † 6,178 149,817 Microsoft Corp. 367,609 12,245,056 MTS Systems Corp. 2,405 154,762 Netscout Systems, Inc. † 8,322 212,794 NHN Corp. (South Korea) 777 402,716 NIC, Inc. 6,829 157,818 Nomura Research Institute, Ltd. (Japan) 22,000 763,213 NTT Data Corp. (Japan) 12,200 410,204 NVIDIA Corp. 96,705 1,504,730 NXP Semiconductor NV † 2,300 85,583 Omnivision Technologies, Inc. † 18,662 285,715 Omron Corp. (Japan) 35,800 1,291,124 Oracle Corp. 340,868 11,306,592 Perficient, Inc. † 13,594 249,586 Photronics, Inc. † 25,022 195,922 Plantronics, Inc. 2,125 97,856 Polycom, Inc. † 13,667 149,244 Procera Networks, Inc. † 10,837 167,865 PTC, Inc. † 7,973 226,672 QLIK Technologies, Inc. † 4,284 146,684 Quantum Corp. † 129,288 178,417 Radiant Opto-Electronics Corp. (Taiwan) 111,240 396,923 RF Micro Devices, Inc. † 84,726 477,855 Riverbed Technology, Inc. † 42,100 614,239 Dynamic Asset Allocation Growth Fund 41 COMMON STOCKS (60.0%)* cont. Shares Value Technology cont. Rockwell Automation, Inc. 24,300 $2,598,642 Rovi Corp. † 13,383 256,552 Safeguard Scientifics, Inc. † 11,183 175,461 Samsung Electronics Co., Ltd. (South Korea) 2,633 3,349,209 SAP AG (Germany) 9,999 739,529 Sartorius AG (Preference) (Germany) 1,842 205,735 SciQuest, Inc. † 4,332 97,297 Semtech Corp. † 6,510 195,235 Silicon Graphics International Corp. † 6,975 113,344 Silicon Image, Inc. † 40,689 217,279 SINA Corp. (China) † 3,008 244,159 SK Hynix, Inc. (South Korea) † 27,630 777,730 SoftBank Corp. (Japan) 26,100 1,802,930 Sparton Corp. † 9,102 232,101 SS&C Technologies Holdings, Inc. † 7,969 303,619 Symantec Corp. 171,468 4,243,833 Synaptics, Inc. † 7,534 333,606 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 353,350 1,201,058 Tech Data Corp. † 5,630 280,993 Telefonaktiebolaget LM Ericsson Class B (Sweden) 27,505 365,923 Tencent Holdings, Ltd. (China) 22,200 1,164,399 Teradyne, Inc. † 46,668 770,955 Tyler Technologies, Inc. † 4,340 379,620 Ultimate Software Group, Inc. † 3,691 544,053 Ultra Clean Holdings, Inc. † 23,484 162,274 Unisys Corp. † 10,699 269,508 United Internet AG (Germany) 18,967 718,466 VeriFone Systems, Inc. † 8,737 199,728 Verint Systems, Inc. † 5,399 200,087 Western Digital Corp. 32,648 2,069,883 XO Group, Inc. † 17,038 220,131 Yandex NV Class A (Russia) † 16,731 609,343 Zynga, Inc. Class A † 29,567 108,807 Transportation (1.0%) Aegean Marine Petroleum Network, Inc. (Greece) 40,479 480,081 Bangkok Expressway PCL (Thailand) 341,100 376,213 Beijing Capital International Airport Co., Ltd. (China) 168,000 110,038 Central Japan Railway Co. (Japan) 13,900 1,778,951 ComfortDelgro Corp., Ltd. (Singapore) 443,000 695,636 Con-way, Inc. 14,556 627,218 Delta Air Lines, Inc. 155,577 3,670,061 Deutsche Post AG (Germany) 24,935 827,478 Hawaiian Holdings, Inc. † S 27,768 206,594 Hitachi Transport System, Ltd. (Japan) 10,800 150,087 International Consolidated Airlines Group SA (Spain) † 191,320 1,045,662 Japan Airlines Co., Ltd. (Japan) UR 6,800 410,926 Jaypee Infratech, Ltd. (India) † 130,757 32,791 42Dynamic Asset Allocation Growth Fund COMMON STOCKS (60.0%)* cont. Shares Value Transportation cont. Quality Distribution, Inc. † 24,975 $230,769 SkyWest, Inc. 14,448 209,785 Southwest Airlines Co. 143,700 2,092,272 Spirit Airlines, Inc. † 11,497 394,002 StealthGas, Inc. (Greece) † 23,279 212,770 Swift Transportation Co. † 32,132 648,745 Turk Hava Yollari Anonim Ortakligi (THY) (Turkey) 58,059 221,309 Universal Truckload Services, Inc. 1,237 32,978 US Airways Group, Inc. † S 27,748 526,102 Wabtec Corp. 19,742 1,241,180 Yamato Transport Co., Ltd. (Japan) 32,400 729,119 Utilities and power (1.5%) AES Corp. 116,670 1,550,544 American Electric Power Co., Inc. 69,000 2,991,150 Beijing Enterprises Water Group, Ltd. (China) 1,618,000 673,828 Centrica PLC (United Kingdom) 85,625 512,472 China Resources Gas Group, Ltd. (China) 202,000 516,727 China Resources Power Holdings Co., Ltd. (China) 84,000 199,714 Chubu Electric Power Co., Inc. (Japan) 15,100 206,771 Cia Energetica de Minas Gerais ADR (Brazil) 6,884 59,478 CMS Energy Corp. 24,873 654,657 Enel SpA (Italy) 204,201 782,350 Energias de Portugal (EDP) SA (Portugal) 53,325 194,780 ENI SpA (Italy) 67,057 1,537,672 Entergy Corp. 28,924 1,827,708 GDF Suez (France) 42,450 1,066,447 Kansai Electric Power, Inc. (Japan) † 129,000 1,653,594 Kinder Morgan, Inc. 66,300 2,358,291 Metro Pacific Investments Corp. (Philippines) 2,936,100 303,455 Origin Energy, Ltd. (Australia) 28,374 373,229 PG&E Corp. 49,190 2,012,855 PPL Corp. 29,800 905,324 Red Electrica Corporacion SA (Spain) 20,868 1,187,690 Tenaga Nasional Bhd (Malaysia) 156,600 433,839 Tokyo Gas Co., Ltd. (Japan) 101,000 552,805 UGI Corp. 23,100 903,903 United Utilities Group PLC (United Kingdom) 72,956 816,130 Veolia Environnement SA (France) 19,142 326,940 Total common stocks (cost $807,665,858) CORPORATE BONDS AND NOTES (11.0%)* Principal amount Value Basic materials (0.9%) Agrium, Inc. sr. unsec. notes 4.9s, 2043 (Canada) $67,000 $60,885 Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 76,000 81,563 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 40,000 42,001 Dynamic Asset Allocation Growth Fund 43 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Basic materials cont. ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) $425,000 $524,715 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 85,275 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 411,000 385,826 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 455,000 491,400 Barrick Gold Corp. sr. unsec. unsub. notes 3.85s, 2022 (Canada) 65,000 57,485 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 170,000 175,950 Boise Cascade Co. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 40,000 41,300 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 129,600 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 300,000 313,500 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 200,000 219,000 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 205,000 201,925 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 57,000 66,825 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 245,000 287,844 CPG Merger Sub LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 40,000 40,800 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 195,000 182,404 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 135,000 172,175 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 265,000 273,174 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 50,000 47,367 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 40,000 38,910 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 170,000 172,450 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 75,000 72,053 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 355,000 372,750 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 65,000 71,718 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 165,000 177,788 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 340,000 357,000 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 115,000 115,431 FQM Akubra, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 50,000 51,375 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 195,000 189,150 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 315,000 375,638 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 185,000 191,706 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 145,000 145,000 44Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Basic materials cont. Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 $130,000 $127,075 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 165,000 170,775 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 140,000 155,400 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 291,500 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 220,000 208,450 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 250,000 218,125 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 170,000 182,750 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 107,785 147,303 International Paper Co. sr. unsec. notes 7.95s, 2018 $725,000 899,889 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 325,000 370,500 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 250,000 270,938 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 135,000 179,025 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 895,000 1,021,490 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 285,000 318,751 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 365,000 401,772 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 19,000 18,683 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 30,000 31,313 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 10,000 10,475 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 135,000 139,050 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 65,000 63,096 NOVA Chemicals Corp. 144A sr. notes 5 1/4s, 2023 (Canada) 65,000 65,790 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 225,000 246,938 Nufarm Australia, Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 75,000 75,750 Orion Engineered Carbons Bondco GmbH 144A company guaranty sr. notes 9 5/8s, 2018 (Germany) 20,000 22,100 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 210,000 217,875 Pinnacle Operating Corp. 144A company guaranty sr. notes 9s, 2020 35,000 35,831 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 25,000 23,625 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 181,475 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 3 1/2s, 2020 (Australia) 10,000 9,939 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 239,000 247,874 Dynamic Asset Allocation Growth Fund 45 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Basic materials cont. Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 $210,000 $223,170 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 180,000 200,700 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 175,000 181,125 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 155,000 161,588 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 135,000 127,575 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 59,675 SPCM SA 144A sr. unsec. bonds 6s, 2022 (France) 55,000 55,022 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 20,000 21,625 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 40,000 41,400 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 50,000 52,125 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 25,000 23,625 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 300,000 339,000 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 255,000 252,450 USG Corp. sr. unsec. notes 9 3/4s, 2018 175,000 202,563 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 340,000 326,400 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 R 105,000 122,822 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 355,000 432,378 Capital goods (0.7%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 355,000 374,525 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 420,000 465,150 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 315,000 454,461 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) $200,000 193,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 75,000 81,750 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 173,250 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 145,000 156,963 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 285,000 329,175 Beverage Packaging Holdings Luxembourg II SA company guaranty sr. sub. notes Ser. REGS, 9 1/2s, 2017 EUR 130,000 181,806 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ $250,000 260,000 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 105,000 118,802 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 130,000 130,000 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 125,000 141,563 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 335,000 362,638 46Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Capital goods cont. Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 $35,000 $37,450 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 305,000 278,313 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 65,000 93,598 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $235,000 221,690 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 812,000 841,435 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 225,000 163,125 Gardner Denver, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 35,000 34,563 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 150,000 124,946 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 100,000 90,480 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 215,000 217,150 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 175,000 190,313 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 805,000 1,009,577 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 85,000 82,663 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 360,000 338,400 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 420,000 431,550 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 270,000 286,200 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 65,000 65,507 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 203,500 Reynolds Group Issuer, Inc. Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 100,000 109,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 130,000 130,488 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 216,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 105,000 110,250 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 200,000 201,500 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 195,000 196,871 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 118,250 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 200,000 217,000 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 55,000 57,750 Dynamic Asset Allocation Growth Fund 47 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Capital goods cont. Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 $325,000 $328,656 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 290,000 312,475 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 110,000 110,825 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 285,000 303,525 TransDigm, Inc. 144A sr. unsec. sub. notes 7 1/2s, 2021 55,000 59,125 Triumph Group, Inc. unsec. sub. FRN notes 4 7/8s, 2021 180,000 173,250 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 130,000 126,282 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 265,000 260,690 Communication services (1.3%) Adelphia Communications Corp. escrow bonds zero%, 2014 200,000 1,500 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 140,000 146,276 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 203,405 American Tower Corp. sr. unsec. notes 7s, 2017 R 210,000 241,774 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 205,000 227,852 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 125,000 135,096 AT&T, Inc. sr. unsec. unsub. notes 4.35s, 2045 334,000 275,699 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 525,000 602,438 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 89,200 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 150,000 168,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 188,700 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 110,000 101,475 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 162,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 167,475 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 85,000 78,413 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 235,000 247,925 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 50,000 48,813 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 40,000 42,300 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 95,000 98,990 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 360,000 376,650 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 333,000 418,968 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 35,000 42,018 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 150,000 166,000 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 107,250 48Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Communication services cont. Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 $170,000 $156,400 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 145,000 155,150 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 80,000 79,400 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 195,000 270,209 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 225,000 233,156 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 390,000 444,600 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 165,000 173,456 Equinix, Inc. sr. unsec. notes 7s, 2021 120,000 128,100 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 91,600 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 305,000 337,025 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 115,000 127,075 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 60,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 290,000 306,675 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 320,000 344,800 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 136,175 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 210,000 226,800 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 105,000 104,213 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 430,000 453,650 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 530,000 548,550 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 90,000 115,156 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 203,963 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 185,000 202,113 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 45,000 48,150 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 210,000 212,100 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 125,000 130,625 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 290,000 290,725 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 250,000 251,250 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 230,000 163,300 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 65,000 67,275 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 185,000 167,888 Dynamic Asset Allocation Growth Fund49 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Communication services cont. Orange sr. unsec. unsub. notes 4 1/8s, 2021 (France) $132,000 $132,957 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 255,875 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 160,000 150,800 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 678,000 729,957 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 85,000 95,069 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 225,000 291,226 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 14,040 SBA Telecommunications, Inc. notes 5 3/4s, 2020 70,000 69,475 SBA Tower Trust 144A notes 2.933s, 2017 610,000 617,412 SES 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 222,000 208,821 Sprint Capital Corp. company guaranty 6 7/8s, 2028 965,000 861,263 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 440,000 448,800 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 180,000 181,800 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 225,000 254,250 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 205,000 235,750 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 125,000 126,875 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 485,000 568,663 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 85,000 86,488 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 205,000 259,782 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 570,000 546,617 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 240,000 236,806 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 105,000 97,846 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 688,000 750,039 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 162,480 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 1,120,000 1,245,085 Verizon Communications, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 195,000 208,335 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 260,000 247,000 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 85,000 92,438 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 155,000 167,013 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 360,000 372,600 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 400,000 425,000 Windstream Holdings, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 110,000 100,650 50Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Communication services cont. Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $85,000 $91,375 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 429,275 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 160,000 165,200 Consumer cyclicals (1.7%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 39,113 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 270,000 307,800 American Media, Inc. 144A notes 13 1/2s, 2018 11,246 11,808 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 101,813 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 72,888 Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 120,000 126,000 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 105,000 114,975 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 105,000 100,800 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 121,000 121,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 90,000 84,150 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 265,000 266,325 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 125,000 122,612 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 259,200 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 102,125 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 102,125 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 205,000 228,063 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 ‡‡ 75,000 77,063 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 350,000 355,250 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 855,000 804,769 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 100,000 121,216 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 175,000 182,875 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 49,331 Dynamic Asset Allocation Growth Fund 51 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Consumer cyclicals cont. Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 $120,000 $114,600 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 165,200 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 175,000 196,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 30,000 27,600 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 125,000 135,000 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 ‡‡ 413,162 443,116 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 275,000 266,063 Clear Channel Communications, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 250,000 245,000 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 375,000 386,250 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 290,000 273,325 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 190,000 197,125 D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 45,000 45,450 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 265,000 275,600 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 49,000 48,246 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 278,075 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 395,000 412,887 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 167,000 179,734 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 370,000 390,350 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 60,000 56,025 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 146,000 160,699 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 210,000 251,290 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 825,000 1,025,459 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 155,000 153,450 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 115,000 112,700 General Motors Co. 144A sr. unsec. notes 6 1/4s, 2043 80,000 78,800 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 85,000 77,669 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 222,000 215,895 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 318,000 317,205 Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 165,000 167,475 52Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Consumer cyclicals cont. Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 $160,000 $166,400 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 325,000 321,144 Griffey Intermediate, Inc. /Griffey Finance Sub LLC 144A sr. notes 7s, 2020 $205,000 153,750 Grupo Televisa SAB sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 460,000 529,926 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 190,000 204,725 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 170,000 188,576 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 21,000 21,305 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 89,000 97,123 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 41,000 42,557 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 R 220,000 219,837 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 50,000 46,723 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 300,000 308,250 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 195,000 215,963 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 130,000 121,875 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 160,000 166,400 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 215,250 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 280,000 318,500 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 95,000 97,613 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 35,000 36,948 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 140,000 147,350 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 270,000 292,275 L Brands, Inc. sr. notes 5 5/8s, 2022 105,000 107,625 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 165,000 165,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 250,000 257,188 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 85,000 78,200 Liberty Interactive, LLC sr. unsec. unsub. notes 8 1/4s, 2030 195,000 204,750 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 380,000 408,500 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 275,000 314,740 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 104,000 117,647 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 220,000 209,946 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 178,000 150,422 Dynamic Asset Allocation Growth Fund 53 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Consumer cyclicals cont. Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 $70,000 $69,301 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 695,000 701,875 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 275,000 301,813 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 175,000 171,938 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 215,000 240,263 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 103,313 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 150,000 157,500 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 145,000 166,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 146,813 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 50,000 51,625 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 ‡‡ 175,000 176,750 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 117,000 120,072 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 666,616 731,611 Navistar International Corp. sr. notes 8 1/4s, 2021 342,000 347,130 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 275,000 280,500 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 180,000 177,300 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 175,000 178,938 News America Holdings, Inc. debs. 7 3/4s, 2045 210,000 257,098 News America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 15,000 16,240 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 110,000 111,925 Nielsen Co. Luxembourg SARL (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 70,000 70,175 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 95,000 91,438 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 280,000 307,300 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 75,000 81,563 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 55,000 53,660 Owens Corning company guaranty sr. unsec. notes 9s, 2019 113,000 136,448 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 195,000 191,100 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 155,513 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 125,000 126,563 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 155,000 163,040 54Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Consumer cyclicals cont. Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 $285,000 $319,913 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 195,000 196,950 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 25,000 26,250 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. unsec. notes 10s, 2020 25,000 26,313 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 55,000 63,938 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 87,400 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 61,325 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 149,000 164,645 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 95,000 89,300 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 145,000 134,125 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 180,000 196,200 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 295,000 326,713 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 110,000 113,575 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 330,000 359,700 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 220,000 237,050 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) 200,000 224,000 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 85,000 80,750 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 90,000 89,325 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 ## 85,000 84,788 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 245,000 246,838 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 55,000 53,075 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 220,000 209,550 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 10,000 10,375 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 15,000 15,675 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 200,000 212,500 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 85,000 85,000 Stanley Black & Decker, Inc. company guaranty sr. unsec. unsub. notes 2.9s, 2022 255,000 239,816 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 100,000 95,500 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 47,000 50,995 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 85,000 79,900 Dynamic Asset Allocation Growth Fund 55 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Consumer cyclicals cont. Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 $245,000 $267,663 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 30,000 31,227 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 130,000 120,193 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 49,250 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 190,075 197,678 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 100,000 114,500 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 60,000 60,300 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 330,000 337,425 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 275,000 301,125 Viacom, Inc. sr. unsec. unsub. notes 4 1/2s, 2021 210,000 219,173 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 540,000 670,276 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 80,000 78,072 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 30,000 28,795 Consumer staples (0.7%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 249,638 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 95,000 82,650 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 51,000 67,423 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 7,000 9,244 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 255,000 232,472 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 315,000 362,064 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 105,000 111,563 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 92,200 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 70,525 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 90,000 83,250 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 125,000 118,750 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 13,000 16,187 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 122,000 128,957 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 180,000 202,050 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 185,000 163,674 56Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Consumer staples cont. Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 $70,000 $78,750 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 240,000 256,800 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 60,000 59,400 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 280,000 310,100 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 60,000 54,900 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 398,125 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 110,000 117,150 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 50,000 47,375 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 60,000 55,875 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 205,000 217,022 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 325,975 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 35,000 39,638 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 319,725 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 615,000 600,766 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 125,000 130,359 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 317,063 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 256,800 Erac USA Finance, LLC 144A unsec. sub. notes 7s, 2037 145,000 171,807 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 200,000 176,076 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 275,000 262,281 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 107,750 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 120,000 123,900 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 105,000 108,150 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 354,413 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) $65,000 64,350 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 85,000 89,463 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. bonds 7 1/4s, 2021 (Brazil) 55,000 54,725 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 487,000 449,578 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 180,000 211,819 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 40,000 39,625 Dynamic Asset Allocation Growth Fund 57 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Consumer staples cont. Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 $74,000 $85,281 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 130,000 136,175 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 420,000 444,150 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 301,000 320,565 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 56,000 69,919 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 174,000 202,391 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 135,000 131,550 Mondelez International, Inc. sr. unsec. notes 6 1/2s, 2017 20,000 23,259 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 185,000 235,502 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 115,000 120,894 Post Holdings, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2022 25,000 26,281 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 334,688 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 280,000 269,500 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 210,000 238,350 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 89,400 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 250,000 249,154 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 185,000 191,475 Sun Merger Sub, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2021 50,000 50,625 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 35,000 35,788 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 355,000 398,013 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 160,000 174,000 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 275,000 308,000 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 70,000 71,400 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 110,000 117,259 Energy (1.5%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 100,000 102,750 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 82,200 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 335,000 314,900 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 190,000 157,225 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 410,000 511,118 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 93,000 104,399 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 170,000 166,429 58 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Energy cont. Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 $15,000 $14,841 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 257,000 262,140 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 130,938 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 195,000 207,188 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 430,000 452,170 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 300,000 339,212 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 390,000 425,100 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 225,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 230,000 242,650 Chesapeake Energy Corp. company guaranty notes 6 1/2s, 2017 95,000 104,738 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 72,378 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $60,000 60,150 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 255,000 259,463 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 292,875 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 135,000 132,975 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 109,725 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 75,075 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 530,000 568,425 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 329,375 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 430,000 432,688 Continental Resources, Inc. company guaranty sr. unsec. notes 4 1/2s, 2023 245,000 240,100 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 325,000 345,313 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 80,000 82,200 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 125,000 122,500 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 371,205 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 50,000 52,875 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 545,000 519,113 Dynamic Asset Allocation Growth Fund 59 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Energy cont. Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 $185,000 $185,925 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 180,000 181,350 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 201,000 218,085 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 158,000 184,612 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,042,450 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 420,000 436,800 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 290,000 303,050 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 65,000 68,738 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 535,000 548,375 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 21,275 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 80,000 80,200 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 245,000 259,394 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 85,000 91,163 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 80,000 96,019 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 130,000 135,525 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 60,000 75,708 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 300,000 297,000 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 375,000 409,688 Kodiak Oil & Gas Corp. 144A sr. unsec. unsub. notes 5 1/2s, 2022 45,000 43,875 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 355,000 394,050 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 480,000 452,400 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) † 100,000 58,000 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 175,000 176,313 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 110,000 107,250 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 275,000 207,625 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 207,375 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 245,000 244,564 60 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Energy cont. Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 $270,000 $270,675 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 135,000 143,438 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 195,000 205,725 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 245,000 257,507 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 180,000 175,500 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 190,000 212,325 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 190,000 189,525 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 397,700 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 215,000 233,275 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,920,000 1,820,794 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 965,000 1,032,828 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 115,000 123,913 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 91,913 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 339,413 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 70,000 66,500 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 995,000 1,094,500 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 95,000 96,425 Samson Investment Co. 144A sr. unsec. notes 10 1/4s, 2020 515,000 545,900 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 95,000 95,950 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 80,000 83,008 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 205,000 217,813 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 270,000 281,938 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 130,000 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 105,000 109,200 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 40,000 40,700 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 110,000 115,598 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 58,025 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 210,000 215,250 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 685,000 924,271 Dynamic Asset Allocation Growth Fund 61 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Energy cont. Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 $245,000 $248,675 Whiting Petroleum Corp. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 215,000 219,838 Williams Cos., Inc. (The) notes 7 3/4s, 2031 16,000 18,134 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 43,000 51,281 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 85,000 86,169 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 320,000 337,600 Financials (2.1%) Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. notes FRN 1.844s, 2014 (United Kingdom) 135,000 136,042 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 890,000 950,796 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 495,000 639,792 Aflac, Inc. sr. unsec. notes 6.9s, 2039 220,000 272,362 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 110,000 108,350 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 210,000 223,650 Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 60,000 60,750 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 224,563 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 172,400 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 145,000 166,750 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 157,325 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 174,375 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 412,000 482,246 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 437,000 497,632 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 209,000 248,263 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 425,000 423,938 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 305,000 293,181 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 185,000 180,187 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 60,000 67,685 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 270,000 273,464 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,678 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 588,000 761,589 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 100,000 111,079 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 525,000 472,500 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 640,000 675,566 62Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Financials cont. Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 $90,000 $81,696 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 110,000 111,719 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 411,000 415,151 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 190,000 199,655 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 90,738 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 100,000 93,750 CIT Group, Inc. company guaranty sr. notes 5s, 2023 125,000 121,250 CIT Group, Inc. sr. unsec. notes 5s, 2022 210,000 205,275 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 170,000 175,950 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 155,000 162,363 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 335,500 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 220,500 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 11,000 14,050 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 815,000 831,300 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 250,000 220,000 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 150,000 183,597 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 R 110,000 127,132 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 385,000 410,025 EPR Properties unsec. notes 5 1/4s, 2023 R 380,000 369,549 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 440,000 524,832 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 50,000 47,277 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 330,000 358,901 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 325,000 383,167 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 335,000 404,737 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 122,000 126,849 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 100,000 109,523 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 R 195,000 180,194 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 390,000 368,910 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 255,000 255,319 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 408,000 465,919 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 180,000 182,925 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 245,000 256,638 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A unsec. sub. notes 6s, 2020 150,000 150,000 ING Bank N.V. 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,735,000 1,758,942 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 65,000 68,250 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 245,000 240,713 Dynamic Asset Allocation Growth Fund 63 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Financials cont. International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 $395,000 $407,838 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 85,000 78,625 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 140,000 151,025 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 R 185,000 210,206 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 363,000 393,855 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 700,000 756,000 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 230,000 253,899 Macquarie Bank, Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 90,000 92,939 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 906,000 1,067,726 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,175,000 1,247,294 Metropolitan Life Global Funding I 144A notes 3s, 2023 155,000 146,112 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 115,000 121,038 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 260,000 263,250 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 120,000 125,700 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 60,000 66,750 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 105,000 100,538 Nationstar Mortgage, LLC/Nationstar Capital Corp. FRN notes 6 1/2s, 2018 85,000 85,638 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 155,000 156,938 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 100,000 102,750 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 165,000 161,288 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 125,000 122,813 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 160,000 167,600 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 234,000 249,426 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 190,000 203,300 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 250,000 250,625 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 154,700 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 140,000 169,575 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 388,000 365,205 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 144,000 131,400 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 170,000 163,789 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 75,000 76,254 Residential Capital, LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † 151,611 172,458 64Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Financials cont. Royal Bank of Scotland PLC (The) sr. unsec. sub. notes 4.7s, 2018 (United Kingdom) $515,000 $517,575 Royal Bank of Scotland PLC (The) unsec. sub. notes 6.1s, 2023 (United Kingdom) 760,000 766,580 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 120,000 121,896 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 63,000 66,643 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 500,000 521,000 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 220,000 231,213 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 320,000 336,800 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 100,000 111,582 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 140,000 157,850 Springleaf Finance Corp. 144A sr. unsec. notes 7 3/4s, 2021 50,000 52,063 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 105,000 100,800 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 250,000 235,162 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 255,000 222,895 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 100,000 104,500 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 110,000 144,867 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 2,000,000 2,115,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,976,000 2,124,200 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 95,000 109,256 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 45,000 47,094 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 220,000 246,568 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 290,000 307,400 Health care (0.7%) AbbVie, Inc. sr. unsec. unsub. notes 2.9s, 2022 240,000 224,450 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 220,000 222,200 Actavis, Inc. sr. unsec. notes 4 5/8s, 2042 95,000 83,985 Actavis, Inc. sr. unsec. notes 3 1/4s, 2022 80,000 74,771 Actavis, Inc. sr. unsec. notes 1 7/8s, 2017 20,000 19,797 Amgen, Inc. sr. unsec. notes 3.45s, 2020 345,000 348,483 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 220,000 220,000 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 270,000 329,791 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 230,588 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 170,000 172,338 Dynamic Asset Allocation Growth Fund65 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Health care cont. Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 $275,000 $283,938 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 315,650 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 376,600 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 $195,000 198,413 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 85,000 89,144 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 235,000 250,970 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) ‡‡ 360,000 360,000 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 150,871 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $200,000 227,000 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 220,000 237,600 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 213,713 HCA, Inc. sr. notes 6 1/2s, 2020 795,000 860,588 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 70,000 76,650 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 400,000 425,000 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 ‡‡ 130,000 132,925 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 165,000 171,188 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 105,000 107,231 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 105,000 111,038 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 170,000 191,038 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 480,000 529,200 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 130,000 135,850 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 ‡‡ 120,000 123,000 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 232,050 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 25,000 25,098 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 155,000 166,625 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 380,000 392,825 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 45,000 50,977 Service Corp. International/US sr. notes 7s, 2019 115,000 122,475 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 625,000 677,344 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 95,000 90,606 66 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Health care cont. Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 $200,000 $212,000 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 82,800 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 211,000 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 105,000 98,438 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 300,000 320,250 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 190,000 175,275 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 120,000 122,700 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 135,000 139,730 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 170,000 186,575 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 310,000 338,860 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 55,000 52,598 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 245,000 209,385 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 245,000 228,055 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 45,000 47,700 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 111,038 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 40,000 41,400 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 45,000 48,038 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 250,000 267,500 Technology (0.5%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 145,000 147,538 Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 195,000 164,775 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 125,000 104,386 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 130,000 105,300 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 435,000 406,725 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 69,000 69,690 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 130,000 131,300 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 395,000 420,938 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 205,000 218,838 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 105,000 106,523 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 290,000 319,000 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 555,000 573,038 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 200,000 210,500 Dynamic Asset Allocation Growth Fund 67 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Technology cont. First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 $165,000 $172,425 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 175,000 168,875 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 136,000 151,300 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 29,000 31,610 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 315,000 340,988 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 95,000 97,061 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 135,000 150,738 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 155,000 175,625 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 120,000 130,838 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 390,000 345,868 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 130,000 145,275 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 110,000 127,050 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 115,369 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 210,000 208,425 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 167,000 154,475 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 60,000 63,751 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 250,000 276,451 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 355,000 328,301 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 510,000 486,838 SunGard Data Systems, Inc. unsec. sub. notes 6 5/8s, 2019 145,000 147,900 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 215,000 230,050 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 296,313 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 72,000 79,569 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 60,000 66,830 Transportation (0.1%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 355,300 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 261,000 281,880 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 105,000 109,270 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 95,000 103,593 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 160,700 186,613 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 45,000 41,393 Kansas City Southern de Mexico SA de CV 144A sr. unsec. notes 2.35s, 2020 (Mexico) 53,000 50,644 68Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Transportation cont. Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 $97,000 $85,941 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 355,000 394,050 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 180,000 178,200 Utilities and power (0.8%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 725,000 833,750 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 325,000 357,500 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 85,000 79,475 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 35,000 33,626 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 20,000 25,770 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 417,000 447,233 Calpine Corp. 144A sr. notes 7 1/4s, 2017 308,000 319,550 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 30,000 32,909 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 130,000 120,395 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 345,000 365,700 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 265,000 272,563 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 410,000 513 El Paso Corp. sr. unsec. notes 7s, 2017 670,000 747,233 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 225,000 230,014 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 115,000 139,595 Electricite de France SA 144A sr. unsec. notes 6 1/2s, 2019 (France) 165,000 197,914 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,235,000 1,163,988 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 249,000 262,384 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 265,000 298,125 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 348,000 365,400 Energy Transfer Equity L.P. company guaranty sr. unsec. notes 7 1/2s, 2020 300,000 321,000 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 85,000 89,633 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 75,000 79,317 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 230,000 215,677 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 90,000 96,075 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 60,000 65,100 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 395,000 443,388 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 135,576 140,999 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 791,000 723,392 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 118,000 114,763 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 275,000 303,188 Dynamic Asset Allocation Growth Fund 69 CORPORATE BONDS AND NOTES (11.0%)* cont. Principal amount Value Utilities and power cont. GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 $65,000 $73,125 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 195,000 230,917 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 7,000 7,831 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 235,000 288,640 Narragansett Electric Co. (The) 144A sr. unsec. notes 4.17s, 2042 425,000 378,769 Nevada Power Co. mtge. notes 7 1/8s, 2019 115,000 142,792 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 75,000 84,475 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 786,450 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 205,000 189,269 Oncor Electric Delivery Co., LLC bank guaranty unsec. sub. notes 4.55s, 2041 80,000 76,663 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 112,000 124,605 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 425,000 424,449 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 15,000 13,978 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 144,000 159,401 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 75,000 85,595 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 240,000 249,600 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 148,800 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 190,000 171,950 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 10,681 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 130,000 89,863 Toledo Edison Co. (The) 1st mortgage bonds 7 1/4s, 2020 20,000 24,284 Union Electric Co. sr. notes 6.4s, 2017 140,000 163,113 Total corporate bonds and notes (cost $176,610,467) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (5.7%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.6%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, October 1, 2043 $10,000,000 $9,888,281 U.S. Government Agency Mortgage Obligations (5.1%) Federal National Mortgage Association Pass-Through Certificates 6s, October 1, 2016 213,555 223,044 6s, TBA, November 1, 2043 18,000,000 19,692,421 6s, TBA, October 1, 2043 18,000,000 19,693,125 4 1/2s, with due dates from February 1, 2039 to April 1, 2039 192,846 205,992 4s, TBA, October 1, 2043 30,000,000 31,467,186 70 Dynamic Asset Allocation Growth Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (5.7%)* cont. Principal amount Value U.S. Government Agency Mortgage Obligations cont. Federal National Mortgage Association Pass-Through Certificates 3 1/2s, May 1, 2043 $988,457 $999,075 3 1/2s, TBA, October 1, 2028 12,000,000 12,667,500 3s, TBA, November 1, 2043 1,000,000 974,492 Total U.S. government and agency mortgage obligations (cost $94,575,966) MORTGAGE-BACKED SECURITIES (2.3%)* Principal amount Value Agency collateralized mortgage obligations (0.5%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.871s, 2032 $108,152 $167,295 IFB Ser. 3072, Class SM, 23.128s, 2035 141,477 202,175 IFB Ser. 3072, Class SB, 22.982s, 2035 126,568 180,109 IFB Ser. 3249, Class PS, 21.673s, 2036 99,769 137,390 IFB Ser. 3065, Class DC, 19.313s, 2035 94,489 139,390 IFB Ser. 2990, Class LB, 16.48s, 2034 147,372 194,211 IFB Ser. 3708, Class SQ, IO, 6.368s, 2040 782,914 137,816 IFB Ser. 3964, Class SA, IO, 5.818s, 2041 1,377,961 204,972 IFB Ser. 311, Class S1, IO, 5.768s, 2043 3,692,349 812,306 IFB Ser. 308, Class S1, IO, 5.768s, 2043 1,029,716 234,868 IFB Ser. 310, Class S4, IO, 5.751s, 2043 820,000 201,605 Ser. 3747, Class HI, IO, 4 1/2s, 2037 172,827 18,500 Ser. T-56, Class A, IO, 0.524s, 2043 118,429 2,036 Ser. T-56, Class 1, IO, zero%, 2043 124,503 934 Ser. T-56, Class 2, IO, zero%, 2043 116,144 363 Ser. T-56, Class 3, IO, zero%, 2043 97,530 1,280 Ser. 1208, Class F, PO, zero%, 2022 1,820 1,692 FRB Ser. 3326, Class WF, zero%, 2035 3,311 2,980 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.827s, 2036 56,339 110,580 IFB Ser. 06-8, Class HP, 23.911s, 2036 74,740 120,417 IFB Ser. 07-53, Class SP, 23.544s, 2037 124,537 180,774 IFB Ser. 05-75, Class GS, 19.713s, 2035 118,942 161,805 IFB Ser. 404, Class S13, IO, 6.221s, 2040 893,369 155,738 IFB Ser. 13-102, Class SH, IO, 5.7s, 2043 3,165,000 656,738 Ser. 03-W10, Class 1, IO, 1.156s, 2043 158,855 5,225 Ser. 01-50, Class B1, IO, 0.409s, 2041 1,196,057 11,961 Ser. 02-W8, Class 1, IO, 0.326s, 2042 649,715 7,715 Ser. 01-79, Class BI, IO, 0.311s, 2045 439,432 4,308 Ser. 03-34, Class P1, PO, zero%, 2043 20,818 16,862 Government National Mortgage Association IFB Ser. 10-85, Class SE, IO, 6.37s, 2040 1,669,065 311,865 IFB Ser. 10-56, Class SC, IO, 6.32s, 2040 1,549,345 284,599 IFB Ser. 10-20, Class SE, IO, 6.07s, 2040 1,744,325 309,792 IFB Ser. 10-120, Class SB, IO, 6.02s, 2035 95,101 9,156 IFB Ser. 10-20, Class SC, IO, 5.97s, 2040 50,062 8,882 Dynamic Asset Allocation Growth Fund 71 MORTGAGE-BACKED SECURITIES (2.3%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 13-129, Class CS, IO, 5.968s, 2042 $2,841,000 $500,811 IFB Ser. 10-37, Class SG, IO, 5.52s, 2040 159,202 25,810 IFB Ser. 10-42, Class ES, IO, 5 1/2s, 2040 4,919,952 774,892 Ser. 10-9, Class UI, IO, 5s, 2040 1,779,000 380,189 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 72,714 13,510 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,275,355 277,390 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 1,804,847 295,724 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,161,695 153,927 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 2,492,903 217,057 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 4,878,378 719,902 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 5.995s, 2045 1,280,003 224,000 Commercial mortgage-backed securities (1.2%) Banc of America Commercial Mortgage Trust Ser. 07-2, Class A2, 5.634s, 2049 52,361 52,691 Ser. 07-1, Class XW, IO, 0.492s, 2049 1,249,712 10,166 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.995s, 2042 1,673,979 7,910 Ser. 04-5, Class XC, IO, 0.868s, 2041 2,375,249 14,332 Ser. 02-PB2, Class XC, IO, 0.608s, 2035 772,593 785 Ser. 07-5, Class XW, IO, 0.532s, 2051 5,871,160 58,870 Ser. 05-1, Class XW, IO, 0.039s, 2042 9,263,916 2,279 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.147s, 2042 304,000 329,636 Ser. 04-PR3I, Class X1, IO, 1.079s, 2041 190,843 1,457 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class C, 5.61s, 2039 261,000 249,386 Ser. 04-PWR5, Class E, 5.222s, 2042 406,000 411,144 Ser. 07-PW15, Class X2, IO, 0.578s, 2044 F 75,162,765 150,326 Ser. 06-PW14, Class X1, IO, 0.224s, 2038 6,556,398 114,081 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 418,000 401,512 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.191s, 2049 43,076,516 624,609 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.556s, 2049 2,558,992 31,987 Ser. 07-CD4, Class XC, IO, 0.213s, 2049 8,558,991 69,413 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 622,000 642,215 Commercial Mortgage Trust 144A FRB Ser. 07-C9, Class AJFL, 0.872s, 2049 213,000 189,506 Ser. 06-C8, Class XS, IO, 0.179s, 2046 42,742,871 560,897 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.953s, 2039 458,469 459,574 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C1, Class AX, IO, 0.261s, 2040 34,333,067 171,665 Ser. 07-C2, Class AX, IO, 0.229s, 2049 15,463,784 53,164 72 Dynamic Asset Allocation Growth Fund MORTGAGE-BACKED SECURITIES (2.3%)* cont. Principal amount Value Commercial mortgage-backed securities cont. CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 $271,937 $299,130 Ser. 03-C3, Class AX, IO, 1.519s, 2038 308,899 11 Ser. 02-CP3, Class AX, IO, 1.471s, 2035 185,538 1,165 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 1,372,821 1,370,715 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.049s, 2020 189,089 3,527 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.302s, 2045 83,502,230 232,973 Ser. 07-C1, Class XC, IO, 0.169s, 2049 35,545,500 185,796 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 332,000 340,407 GE Commercial Mortgage Corporation Trust 144A FRB Ser. 04-C2, Class H, 5.621s, 2040 950,000 958,455 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.404s, 2029 167,030 4,536 Ser. 05-C1, Class X1, IO, 0.774s, 2043 2,225,322 17,620 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 244,000 242,789 FRB Ser. 05-GG3, Class B, 4.894s, 2042 592,000 606,859 GS Mortgage Securities Corp. II 144A Ser. 06-GG6, Class XC, IO, 0.22s, 2038 2,365,391 3,025 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 221,688 224,459 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 91,000 92,420 FRB Ser. 06-LDP7, Class AJ, 6.056s, 2045 130,000 129,869 FRB Ser. 04-CB9, Class B, 5.832s, 2041 226,000 232,102 Ser. 04-C3, Class B, 4.961s, 2042 331,000 343,214 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 243,000 243,826 FRB Ser. 13-C10, Class D, 4.3s, 2047 349,000 287,110 Ser. 06-LDP8, Class X, IO, 0.734s, 2045 2,186,648 31,980 Ser. 06-CB17, Class X, IO, 0.668s, 2043 12,181,925 179,476 Ser. 07-LDPX, Class X, IO, 0.477s, 2049 11,814,409 104,487 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class C, 6 3/8s, 2051 260,000 241,706 FRB Ser. 12-C8, Class D, 4.825s, 2045 364,000 336,329 FRB Ser. 12_LC9, Class D, 4.575s, 2047 311,000 279,023 Ser. 05-CB12, Class X1, IO, 0.491s, 2037 2,587,061 16,205 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.763s, 2040 627,909 615,313 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 370,741 386,001 Ser. 07-C2, Class XW, IO, 0.738s, 2040 847,025 15,572 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.848s, 2038 1,375,133 25,412 Ser. 05-C5, Class XCL, IO, 0.643s, 2040 9,307,786 89,941 Ser. 05-C2, Class XCL, IO, 0.496s, 2040 8,620,679 31,897 Ser. 05-C7, Class XCL, IO, 0.368s, 2040 8,866,417 36,973 Dynamic Asset Allocation Growth Fund 73 MORTGAGE-BACKED SECURITIES (2.3%)* cont. Principal amount Value Commercial mortgage-backed securities cont. LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XCL, IO, 0.334s, 2038 $2,590,026 $45,758 Ser. 06-C6, Class XCL, IO, 0.279s, 2039 42,880,800 801,785 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.38s, 2028 18,004 2 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.045s, 2050 246,000 252,032 FRB Ser. 07-C1, Class A2, 5.941s, 2050 26,756 26,959 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.109s, 2039 2,391,875 15,054 Ser. 05-MCP1, Class XC, IO, 0.761s, 2043 3,071,208 25,540 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 930,000 901,542 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 277,000 263,150 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.503s, 2045 638,484 62,252 Ser. 05-C3, Class X, IO, 6.332s, 2044 319,509 30,098 Morgan Stanley Capital I Trust FRB Ser. 06-T23, Class A2, 5.918s, 2041 22,088 22,088 FRB Ser. 07-HQ12, Class A2, 5.76s, 2049 475,211 477,017 FRB Ser. 07-HQ12, Class A2FX, 5.76s, 2049 267,725 273,160 Ser. 07-IQ14, Class A2, 5.61s, 2049 148,084 149,008 Ser. 07-HQ11, Class C, 5.558s, 2044 312,000 266,978 Ser. 04-T13, Class A4, 4.66s, 2045 159,406 159,884 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.249s, 2043 1,314,479 1,340,282 Morgan Stanley-Bank of America-Merril Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.894s, 2046 2,517,250 258,723 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 5.123s, 2049 284,000 281,245 Ser. 12-C4, Class XA, IO, 2.036s, 2045 1,982,391 232,334 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C34, Class AJ, 6.166s, 2046 303,000 293,546 Ser. 06-C29, IO, 0.528s, 2048 34,623,151 422,056 Ser. 07-C34, IO, 0.498s, 2046 4,147,364 50,183 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.494s, 2042 F 9,519,826 34,843 Ser. 06-C26, Class XC, IO, 0.185s, 2045 14,443,832 28,310 WAMU Commercial Mortgage Securities Trust 144A Ser. 07-SL2, Class A1, 5.426s, 2049 297,859 298,959 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.748s, 2045 314,000 296,730 Residential mortgage-backed securities (non-agency) (0.6%) Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 10.266s, 2036 140,000 140,350 FRB Ser. 12-RR10, Class 9A2, 2.674s, 2035 150,000 123,225 74 Dynamic Asset Allocation Growth Fund MORTGAGE-BACKED SECURITIES (2.3%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 11.734s, 2037 $240,302 $138,926 Ser. 09-RR7, Class 1A7, IO, 1.717s, 2046 9,479,244 316,962 Ser. 09-RR7, Class 2A7, IO, 1.561s, 2047 10,811,127 338,388 Countrywide Alternative Loan Trust Ser. 07-4CB, Class 1A5, 5 3/4s, 2037 534,909 456,460 FRB Ser. 05-51, Class 1A1, 0 1/2s, 2035 784,206 609,720 FRB Ser. 05-24, Class 4A1, 0.41s, 2035 2,242,530 1,886,542 FRB Ser. 06-OA3, Class 1A1, 0.379s, 2036 2,230,149 1,579,990 WAMU Mortgage Pass-Through Certificates Ser. 05-AR19, Class X, IO, 1.471s, 2045 18,591,593 871,946 FRB Ser. 06-AR1, Class 2A1B, 1.223s, 2046 346,145 286,961 FRB Ser. 06-AR3, Class A1B, 1.153s, 2046 639,972 487,339 FRB Ser. 05-AR13, Class A1C3, 0.669s, 2045 596,159 471,860 FRB Ser. 05-AR17, Class A1C3, 0.659s, 2045 F 941,522 503,714 FRB Ser. 05-AR9, Class A1C3, 0.659s, 2045 526,779 453,030 FRB Ser. 05-AR13, Class A1B3, 0.539s, 2045 616,709 521,119 FRB Ser. 05-AR15, Class A1B3, 0.519s, 2045 841,985 679,903 Wells Fargo Mortgage Backed Securities Trust Ser. 07-12, Class A6, 5 1/2s, 2037 274,580 281,616 Total mortgage-backed securities (cost $37,718,509) INVESTMENT COMPANIES (0.8%)* Shares Value SPDR S&P rust 83,349 $14,010,967 Total investment companies (cost $10,994,872) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.5%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $166,159 $105,528 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 125,000 106,375 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 2,353,000 2,161,231 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,578,513 1,006,302 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 490,000 524,903 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) BRL 3,896 1,667,025 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) $200,000 210,500 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 150,000 125,250 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) 430,000 364,425 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 485,000 412,172 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) 880,000 946,440 Dynamic Asset Allocation Growth Fund 75 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.5%)* cont. Principal amount/units Value Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) $89,400 $105,492 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 735,000 712,950 Total foreign government and agency bonds and notes (cost $9,066,982) SENIOR LOANS (0.2%)* c Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 $37,428 $37,475 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.429s, 2018 914,912 826,661 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 331,264 333,128 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 180,849 180,396 First Data Corp. bank term loan FRN 4.18s, 2018 560,071 554,771 First Data Corp. bank term loan FRN 4.18s, 2017 59,603 59,245 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 147,316 144,370 Neiman-Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 185,333 184,832 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 171,951 172,237 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 74,400 74,400 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.71s, 2017 799,610 537,238 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 48,404 48,847 Total senior loans (cost $3,322,532) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 521 $497,816 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 8,800 235,400 M/I Homes, Inc. $2.438 pfd. 4,737 119,609 Samsung Electronics Co., Ltd. zero% cum. pfd. (South Korea) 396 322,792 Total preferred stocks (cost $1,005,124) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 7,578 $160,085 General Motors Co. Ser. B, $2.375 cv. pfd. 5,637 282,555 United Technologies Corp. $3.75 cv. pfd. 2,600 168,454 Total convertible preferred stocks (cost $550,357) WARRANTS (—%)* † Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 62 $5,456 Guaranty Trust Bank PLC 144A (Nigeria) 9/19/14 0.00 683,224 106,153 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 49,174 — Zenith Bank PLC 144A (Nigeria) 9/19/14 0.00 854,890 105,305 Total warrants (cost $223,771) 76 Dynamic Asset Allocation Growth Fund MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $50,000 $51,630 4.071s, 1/1/14 150,000 151,214 Total municipal bonds and notes (cost $200,000) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $125,000 $155,859 Total convertible bonds and notes (cost $136,166) SHORT-TERM INVESTMENTS (25.8%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.13% d 4,823,494 $4,823,494 Putnam Money Market Liquidity Fund 0.05% L 192,561,737 192,561,737 Putnam Short Term Investment Fund 0.06% L 194,542,261 194,542,261 SSgA Prime Money Market Fund 0.02% P 7,310,000 7,310,000 Federal National Mortgage Association Commercial Paper with an effective yield of 0.03%, November 6, 2013 $6,000,000 5,999,820 U.S. Treasury Bills with an effective yield of 0.09%, February 6, 2014 #∆ § 15,000,000 14,998,844 U.S. Treasury Bills with effective yields ranging from 0.13% to 0.15%, December 12, 2013 # 973,000 972,968 U.S. Treasury Bills with effective yields ranging from 0.13% to 0.14%, January 9, 2014 #∆ § 3,508,000 3,507,871 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.09%, August 21, 2014 # ∆ § 7,407,000 7,402,000 Total short-term investments (cost $432,112,972) TOTAL INVESTMENTS Total investments (cost $1,574,183,576) Key to holding’s currency abbreviations BRL Brazilian Real CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ADS American Depository Shares: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. Dynamic Asset Allocation Growth Fund 77 IO Interest Only MTN Medium Term Notes NPR Nil Paid Rights NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2012 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,671,640,573. † Non-income-producing security. ∆ ∆ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $123,257, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). UR At the reporting period end, 1,300 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. 78Dynamic Asset Allocation Growth Fund At the close of the reporting period, the fund maintained liquid assets totaling $231,918,384 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $314,902,744) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/13 $3,357,427 $3,286,428 $70,999 Australian Dollar Sell 10/18/13 3,357,427 3,238,515 (118,912) Canadian Dollar Sell 10/18/13 4,382,919 4,289,699 (93,220) Singapore Dollar Sell 11/20/13 2,283,689 2,244,561 (39,128) Swiss Franc Sell 12/18/13 1,723,134 1,662,571 (60,563) Barclays Bank PLC Australian Dollar Buy 10/18/13 5,741,557 5,738,886 2,671 Australian Dollar Sell 10/18/13 5,829,624 5,680,709 (148,915) Brazilian Real Buy 10/18/13 1,552,723 1,556,644 (3,921) Brazilian Real Sell 10/18/13 1,552,723 1,546,423 (6,300) British Pound Sell 12/18/13 8,558,362 8,382,852 (175,510) Canadian Dollar Sell 10/18/13 402,532 388,705 (13,827) Euro Sell 12/18/13 13,068,047 12,759,183 (308,864) Hong Kong Dollar Sell 11/20/13 1,856,070 1,856,544 474 Hungarian Forint Buy 12/18/13 1,548,017 1,552,689 (4,672) Japanese Yen Sell 11/20/13 1,699,233 1,689,497 (9,736) Mexican Peso Buy 10/18/13 1,005,592 1,023,852 (18,260) Norwegian Krone Buy 12/18/13 53,362 39,182 14,180 Singapore Dollar Sell 11/20/13 1,702,642 1,710,964 8,322 Swedish Krona Buy 12/18/13 102,422 99,384 3,038 Swiss Franc Sell 12/18/13 5,456,095 5,264,765 (191,330) Citibank, N.A. Australian Dollar Buy 10/18/13 5,322,660 5,278,253 44,407 Australian Dollar Sell 10/18/13 5,322,660 5,162,809 (159,851) Brazilian Real Buy 10/18/13 512,915 517,506 (4,591) Brazilian Real Sell 10/18/13 512,915 510,217 (2,698) British Pound Buy 12/18/13 46,436 46,020 416 British Pound Sell 12/18/13 46,436 46,451 15 Canadian Dollar Buy 10/18/13 1,674,272 1,684,184 (9,912) Canadian Dollar Sell 10/18/13 1,674,272 1,654,731 (19,541) Danish Krone Sell 12/18/13 1,867,263 1,818,714 (48,549) Euro Buy 12/18/13 1,672,324 1,637,208 35,116 Euro Sell 12/18/13 1,672,324 1,673,223 899 Japanese Yen Buy 11/20/13 3,339,082 3,357,552 (18,470) Dynamic Asset Allocation Growth Fund 79 FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $314,902,744) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Japanese Yen Sell 11/20/13 $3,339,082 $3,326,868 $(12,214) New Taiwan Dollar Buy 11/20/13 2,518,609 2,533,437 (14,828) Swiss Franc Sell 12/18/13 1,716,938 1,598,936 (118,002) Credit Suisse International Australian Dollar Buy 10/18/13 2,471,544 2,436,091 35,453 Australian Dollar Sell 10/18/13 2,471,544 2,416,429 (55,115) British Pound Sell 12/18/13 5,189,705 4,958,941 (230,764) Canadian Dollar Buy 10/18/13 3,799,209 3,756,919 42,290 Canadian Dollar Sell 10/18/13 3,799,209 3,753,047 (46,162) Czech Koruna Buy 12/18/13 1,016,221 1,001,683 14,538 Czech Koruna Sell 12/18/13 1,016,221 985,124 (31,097) Euro Buy 12/18/13 5,053,099 4,919,811 133,288 Euro Sell 12/18/13 5,053,099 5,025,897 (27,202) Japanese Yen Sell 11/20/13 5,713,894 5,731,286 17,392 Mexican Peso Buy 10/18/13 462,437 486,013 (23,576) New Zealand Dollar Sell 10/18/13 518,862 485,520 (33,342) Norwegian Krone Buy 12/18/13 843,778 843,719 59 Norwegian Krone Sell 12/18/13 843,778 834,161 (9,617) South African Rand Buy 10/18/13 3,039,065 3,061,136 (22,071) South African Rand Sell 10/18/13 3,039,065 3,024,604 (14,461) South Korean Won Buy 11/20/13 2,019,848 2,025,827 (5,979) Swedish Krona Buy 12/18/13 1,665,638 1,616,170 49,468 Swiss Franc Sell 12/18/13 3,329,756 3,212,696 (117,060) Deutsche Bank AG Australian Dollar Buy 10/18/13 663,340 739,578 (76,238) British Pound Buy 12/18/13 9,870 9,873 (3) British Pound Sell 12/18/13 9,870 9,483 (387) Canadian Dollar Buy 10/18/13 2,109,119 2,064,753 44,366 Canadian Dollar Sell 10/18/13 2,109,119 2,090,603 (18,516) Euro Sell 12/18/13 8,522,098 8,491,617 (30,481) Norwegian Krone Buy 12/18/13 1,668,056 1,725,257 (57,201) Swiss Franc Sell 12/18/13 1,739,068 1,672,786 (66,282) Goldman Sachs International Australian Dollar Buy 10/18/13 1,617,813 1,606,488 11,325 British Pound Buy 12/18/13 12,135 47,881 (35,746) Canadian Dollar Sell 10/18/13 1,676,213 1,665,161 (11,052) Euro Sell 12/18/13 30,716 23,555 (7,161) Japanese Yen Sell 11/20/13 7,762,635 7,865,199 102,564 HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 1,690,875 1,647,383 43,492 Australian Dollar Sell 10/18/13 1,690,875 1,647,693 (43,182) Canadian Dollar Sell 10/18/13 21,544 1,844 (19,700) 80 Dynamic Asset Allocation Growth Fund FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $314,902,744) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. Chinese Yuan Sell 11/20/13 $2,990,298 $2,968,136 $(22,162) Euro Buy 12/18/13 1,702,228 1,658,376 43,852 Euro Sell 12/18/13 1,702,228 1,679,747 (22,481) Japanese Yen Sell 11/20/13 5,882,877 5,927,121 44,244 New Taiwan Dollar Buy 11/20/13 2,518,612 2,529,917 (11,305) Swedish Krona Buy 12/18/13 345,057 334,793 10,264 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 1,705,786 1,680,819 24,967 Brazilian Real Buy 10/18/13 1,374,949 1,320,247 54,702 Brazilian Real Sell 10/18/13 1,374,949 1,316,715 (58,234) British Pound Sell 12/18/13 7,706,813 7,417,240 (289,573) Canadian Dollar Sell 10/18/13 90,055 106,320 16,265 Czech Koruna Buy 12/18/13 1,016,216 1,001,599 14,617 Czech Koruna Sell 12/18/13 1,016,216 985,019 (31,197) Euro Sell 12/18/13 6,491,333 6,298,229 (193,104) Japanese Yen Buy 11/20/13 1,675,407 1,655,774 19,633 Japanese Yen Sell 11/20/13 1,675,407 1,679,854 4,447 Malaysian Ringgit Buy 11/20/13 4,004,242 4,104,759 (100,517) Malaysian Ringgit Sell 11/20/13 4,004,242 3,968,024 (36,218) Mexican Peso Buy 10/18/13 740,903 739,143 1,760 Norwegian Krone Buy 12/18/13 5,488 17,052 (11,564) Polish Zloty Buy 12/18/13 1,512,015 1,503,723 8,292 Singapore Dollar Buy 11/20/13 4,066 35,139 (31,073) South African Rand Buy 10/18/13 3,040,048 3,066,822 (26,774) South African Rand Sell 10/18/13 3,040,048 3,026,204 (13,844) South Korean Won Buy 11/20/13 1,009,924 1,002,145 7,779 Swedish Krona Buy 12/18/13 288,596 281,077 7,519 Swiss Franc Buy 12/18/13 1,691,157 1,678,528 12,629 Swiss Franc Sell 12/18/13 1,723,577 1,667,362 (56,215) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/18/13 1,656,021 1,701,716 (45,695) Euro Sell 12/18/13 2,921,796 2,837,850 (83,946) Hungarian Forint Buy 12/18/13 1,548,016 1,552,907 (4,891) Japanese Yen Sell 11/20/13 1,701,084 1,668,211 (32,873) State Street Bank and Trust Co. Australian Dollar Sell 10/18/13 304,459 170,581 (133,878) Brazilian Real Buy 10/18/13 2,368,730 2,313,856 54,874 Brazilian Real Sell 10/18/13 2,368,730 2,311,312 (57,418) Canadian Dollar Buy 10/18/13 5,021,457 4,995,294 26,163 Canadian Dollar Sell 10/18/13 5,021,457 5,007,699 (13,758) Czech Koruna Buy 12/18/13 1,016,216 1,001,651 14,565 Czech Koruna Sell 12/18/13 1,016,216 985,732 (30,484) Dynamic Asset Allocation Growth Fund 81 FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $314,902,744) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Euro Buy 12/18/13 $1,686,125 $1,714,897 $(28,772) Mexican Peso Buy 10/18/13 983,703 992,289 (8,586) Norwegian Krone Buy 12/18/13 1,174,962 1,147,887 27,075 Singapore Dollar Sell 11/20/13 1,544,806 1,487,744 (57,062) South Korean Won Buy 11/20/13 2,019,848 1,997,670 22,178 Swedish Krona Buy 12/18/13 207,112 200,830 6,282 Swiss Franc Sell 12/18/13 1,758,653 1,691,373 (67,280) UBS AG Australian Dollar Sell 10/18/13 1,666,181 1,480,735 (185,446) British Pound Sell 12/18/13 5,748,235 5,526,418 (221,817) Canadian Dollar Sell 10/18/13 3,047,130 2,998,062 (49,068) Euro Sell 12/18/13 8,700,710 8,552,761 (147,949) Japanese Yen Sell 11/20/13 40,410 14,382 (26,028) Mexican Peso Buy 10/18/13 210,168 235,359 (25,191) New Zealand Dollar Buy 10/18/13 1,792,619 1,676,619 116,000 New Zealand Dollar Sell 10/18/13 1,792,619 1,698,574 (94,045) Norwegian Krone Buy 12/18/13 2,115,980 2,121,287 (5,307) Singapore Dollar Sell 11/20/13 1,301,435 1,254,063 (47,372) Swedish Krona Buy 12/18/13 1,687,601 1,637,054 50,547 Swiss Franc Sell 12/18/13 3,408,316 3,277,696 (130,620) Turkish Lira Buy 12/18/13 1,497,447 1,547,792 (50,345) Turkish Lira Sell 12/18/13 1,497,447 1,518,388 20,941 WestPac Banking Corp. Australian Dollar Buy 10/18/13 916,636 1,010,938 (94,302) Canadian Dollar Sell 10/18/13 180,305 176,444 (3,861) Euro Buy 12/18/13 1,699,521 1,655,922 43,599 Euro Sell 12/18/13 1,699,521 1,671,168 (28,353) Japanese Yen Sell 11/20/13 6,679,663 6,677,309 (2,354) Total FUTURES CONTRACTS OUTSTANDING at 9/30/13 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 612 $23,836,522 Dec-13 $(22,768) FTSE 100 Index (Short) 126 13,114,992 Dec-13 375,989 MSCI EAFE Index Mini (Long) 223 20,239,480 Dec-13 (204,717) OMXS 30 Index (Short) 73 1,431,501 Oct-13 18,106 Russell 2000 Index Mini (Short) 235 25,177,900 Dec-13 (456,370) S&P 500 Index (Long) 24 10,045,800 Dec-13 (44,740) S&P 500 Index E-Mini (Long) 3,348 280,277,820 Dec-13 (1,329,156) S&P 500 Index E-Mini (Short) 398 33,318,570 Dec-13 156,414 82 Dynamic Asset Allocation Growth Fund FUTURES CONTRACTS OUTSTANDING at 9/30/13 cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) S&P Mid Cap 400 Index E-Mini (Long) 612 $75,924,720 Dec-13 $745,816 SPI 200 Index (Long) 144 17,541,136 Dec-13 (47,625) SPI 200 Index (Short) 16 1,949,015 Dec-13 4,476 Tokyo Price Index (Short) 44 5,355,918 Dec-13 (94,204) U.S. Treasury Bond 30 yr (Long) 50 6,668,750 Dec-13 148,733 U.S. Treasury Bond 30 yr (Short) 1 133,375 Dec-13 (2,978) U.S. Treasury Bond Ultra 30 yr (Long) 30 4,262,813 Dec-13 98,193 U.S. Treasury Note 2 yr (Long) 101 22,246,828 Dec-13 65,168 U.S. Treasury Note 2 yr (Short) 162 35,683,031 Dec-13 (104,089) U.S. Treasury Note 5 yr (Long) 220 26,630,313 Dec-13 378,480 U.S. Treasury Note 5 yr (Short) 361 43,697,922 Dec-13 (625,381) U.S. Treasury Note 10 yr (Long) 84 10,616,813 Dec-13 230,184 U.S. Treasury Note 10 yr (Short) 41 5,182,016 Dec-13 (115,953) Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/13 (proceeds receivable $19,689,609) Principal Settlement Agency amount date Value Federal National Mortgage Association, 6s, October 1, 2043 $18,000,000 10/10/13 $19,689,609 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Payments Swap counterparty/ premium Termination made by received by Unrealized Notional amount received (paid) date fund per annum fund per annum depreciation Barclays Bank PLC GBP 2,287,000 $— 8/15/31 3.6% 6 month GBP- $(229,731) LIBOR-BBA Goldman Sachs International GBP 2,287,000 — 9/23/31 6 month GBP- 3.1175% (41,578) LIBOR-BBA Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $78,256,600 E $35,333 12/18/15 3 month USD- 0.75% $(193,930) LIBOR-BBA 25,974,900 E 28,744 12/18/18 3 month USD- 2.05% (127,663) LIBOR-BBA Dynamic Asset Allocation Growth Fund83 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $4,850,000 E $31,871 12/18/43 3 month USD- 3.85% $53,786 LIBOR-BBA 18,238,300 E (28,305) 12/18/23 3 month USD- 3.15% (382,806) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $89,132 $— 1/12/42 4.00% (1 month Synthetic TRS Index $(1,332) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,525,066 — 1/12/41 4.00% (1 month Synthetic TRS Index (70,444) USD-LIBOR) 4.00% 30 year Fannie Mae pools 945,996 — 1/12/41 4.00% (1 month Synthetic TRS Index (14,727) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,384 — 1/12/38 6.50% (1 month Synthetic TRS Index (24) USD-LIBOR) 6.50% 30 year Fannie Mae pools 29,676 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (233) USD-LIBOR 6.50% 30 year Fannie Mae pools 32,991 — 1/12/41 5.00% (1 month Synthetic MBX Index 331 USD-LIBOR) 5.00% 30 year Fannie Mae pools 79,208 — 1/12/40 5.00% (1 month Synthetic MBX Index 745 USD-LIBOR) 5.00% 30 year Fannie Mae pools 612,862 — 1/12/40 4.50% (1 month Synthetic MBX Index 10,012 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,508,838 — 1/12/41 5.00% (1 month Synthetic MBX Index 15,141 USD-LIBOR) 5.00% 30 year Fannie Mae pools 753,646 — 1/12/41 5.00% (1 month Synthetic MBX Index 7,563 USD-LIBOR) 5.00% 30 year Fannie Mae pools 133,098 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,252 USD-LIBOR) 5.00% 30 year Fannie Mae pools 432,208 — 1/12/40 5.00% (1 month Synthetic MBX Index 4,067 USD-LIBOR) 5.00% 30 year Fannie Mae pools 84Dynamic Asset Allocation Growth Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $313,215 $— 1/12/40 5.00% (1 month Synthetic MBX Index $2,947 USD-LIBOR) 5.00% 30 year Fannie Mae pools 9,540 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (16) USD-LIBOR 6.00% 30 year Fannie Mae pools 10,143 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (80) USD-LIBOR 6.50% 30 year Fannie Mae pools 617,695 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,853) USD-LIBOR 6.50% 30 year Fannie Mae pools 332,988 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (551) USD-LIBOR 6.00% 30 year Fannie Mae pools 441,265 — 1/12/38 6.50% (1 month Synthetic MBX Index 3,467 USD-LIBOR) 6.50% 30 year Fannie Mae pools 237,849 — 1/12/39 6.00% (1 month Synthetic MBX Index 394 USD-LIBOR) 6.00% 30 year Fannie Mae pools 93,395 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (568) USD-LIBOR 5.50% 30 year Fannie Mae pools 46,635 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (284) USD-LIBOR 5.50% 30 year Fannie Mae pools 46,635 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (284) USD-LIBOR 5.50% 30 year Fannie Mae pools 93,772 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (570) USD-LIBOR 5.50% 30 year Fannie Mae pools 243,355 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,480) USD-LIBOR 5.50% 30 year Fannie Mae pools 93,772 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (570) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,252 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (10) USD-LIBOR 6.50% 30 year Fannie Mae pools 72,169 — 1/12/41 5.00% (1 month Synthetic MBX Index 724 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 196,591 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,544) USD-LIBOR 6.50% 30 year Fannie Mae pools Dynamic Asset Allocation Growth Fund85 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $187,041 $— 1/12/39 (5.50%) 1 month Synthetic MBX Index $(1,137) USD-LIBOR 5.50% 30 year Fannie Mae pools 110,191 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (866) USD-LIBOR 6.50% 30 year Fannie Mae pools 478,374 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 12,576 USD-LIBOR 5.00% 30 year Fannie Mae pools 830,109 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 12,923 USD-LIBOR 4.00% 30 year Fannie Mae pools 78,636 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (618) USD-LIBOR 6.50% 30 year Fannie Mae pools 82,643 220 1/12/38 (6.50%) 1 month Synthetic MBX Index (372) USD-LIBOR 6.50% 30 year Fannie Mae pools Citibank, N.A. 836,640 — 1/12/41 5.00% (1 month Synthetic MBX Index 8,395 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 603 — 2/13/14 (3 month USD- A basket (384,261) LIBOR-BBA plus (CGPUTQL2) of 0.10%) common stocks units 13,856 — 2/13/14 3 month USD- Russell 1000 Total (1,631) LIBOR-BBA minus Return Index 0.15% Credit Suisse International $3,160,436 — 1/12/41 4.50% (1 month Synthetic MBX Index 52,119 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 829,612 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 12,915 USD-LIBOR 4.00% 30 year Fannie Mae pools 829,612 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 12,915 USD-LIBOR 4.00% 30 year Fannie Mae pools Goldman Sachs International 270,128 — 1/12/39 6.00% (1 month Synthetic TRS Index (3,243) USD-LIBOR) 6.00% 30 year Fannie Mae pools 50,337 — 1/12/38 6.50% (1 month Synthetic TRS Index (221) USD-LIBOR) 6.50% 30 year Fannie Mae pools 106,437 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,657) USD-LIBOR) 4.00% 30 year Fannie Mae pools 86 Dynamic Asset Allocation Growth Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $105,275 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(2,483) USD-LIBOR) 4.50% 30 year Fannie Mae pools 220,679 — 1/12/42 4.00% (1 month Synthetic TRS Index (3,298) USD-LIBOR) 4.00% 30 year Fannie Mae pools 220,679 — 1/12/42 4.00% (1 month Synthetic TRS Index (3,298) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,482,370 — 1/12/41 4.00% (1 month Synthetic TRS Index (38,645) USD-LIBOR) 4.00% 30 year Fannie Mae pools 425,256 — 1/12/41 4.50% (1 month Synthetic TRS Index (10,030) USD-LIBOR) 4.50% 30 year Fannie Mae pools 774,901 — 1/12/41 4.00% (1 month Synthetic TRS Index (12,064) USD-LIBOR) 4.00% 30 year Fannie Mae pools 791,410 — 1/12/41 4.50% (1 month Synthetic TRS Index (18,666) USD-LIBOR) 4.50% 30 year Fannie Mae pools 187,463 — 1/12/41 4.50% (1 month Synthetic TRS Index (4,421) USD-LIBOR) 4.50% 30 year Fannie Mae pools 63,663 — 1/12/41 4.00% (1 month Synthetic TRS Index (991) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,132 — 1/12/38 6.50% (1 month Synthetic TRS Index (18) USD-LIBOR) 6.50% 30 year Fannie Mae pools 117,280 — 1/12/41 4.50% (1 month Synthetic TRS Index (2,766) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,140,963 — 1/12/40 4.00% (1 month Synthetic TRS Index (21,861) USD-LIBOR) 4.00% 30 year Fannie Mae pools 52,967 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (416) USD-LIBOR 6.50% 30 year Fannie Mae pools 63,610 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (500) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,200,706 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (9,433) USD-LIBOR 6.50% 30 year Fannie Mae pools 18,783 — 1/12/38 (6.50%) 1 month Synthetic TRS Index 83 USD-LIBOR 6.50% 30 year Fannie Mae pools Dynamic Asset Allocation Growth Fund 87 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $17,904 $— 1/12/39 6.00% (1 month Synthetic TRS Index $(215) USD-LIBOR) 6.00% 30 year Fannie Mae pools 495,380 — 1/12/41 4.00% (1 month Synthetic TRS Index (7,712) USD-LIBOR) 4.00% 30 year Fannie Mae pools 71,569 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 1,688 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,240,675 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 29,262 USD-LIBOR 4.50% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 290,891 — 1/12/41 4.50% (1 month Synthetic TRS Index (6,861) USD-LIBOR) 4.50% 30 year Fannie Mae pools 68,218 — 1/12/39 (6.00%) 1 month Synthetic TRS Index 819 USD-LIBOR 6.00% 30 year Fannie Mae pools 147,719 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 2,300 USD-LIBOR 4.00% 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB BBB–/P $1,367 $20,000 5/11/63 300 bp $(567) Index CMBX NA BBB BBB–/P 2,591 43,000 5/11/63 300 bp (1,567) Index CMBX NA BBB BBB–/P 5,309 86,000 5/11/63 300 bp (3,007) Index CMBX NA BBB BBB–/P 5,073 89,000 5/11/63 300 bp (3,533) Index Barclays Bank PLC CMBX NA BBB BBB+/P 8,980 81,000 5/11/63 300 bp 1,147 Index Credit Suisse International CMBX NA BBB BBB–/P 353 12,000 5/11/63 300 bp (808) Index CMBX NA BBB BB+/P 4,522 37,000 5/11/63 300 bp 945 Index 88Dynamic Asset Allocation Growth Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB BBB–/P $3,589 $37,000 5/11/63 300 bp $11 Index CMBX NA BBB BBB–/P 746 39,000 5/11/63 300 bp (3,025) Index CMBX NA BBB BBB–/P 334 43,000 5/11/63 300 bp (3,825) Index CMBX NA BBB BBB–/P 4,776 60,000 5/11/63 300 bp (1,026) Index CMBX NA BBB BBB–/P 8,474 75,000 5/11/63 300 bp 1,222 Index CMBX NA BBB B+/P 7,275 75,000 5/11/63 300 bp 22 Index CMBX NA BBB BBB–/P 5,962 77,000 5/11/63 300 bp (1,484) Index CMBX NA BBB BBB–/P 5,065 77,000 5/11/63 300 bp (2,381) Index CMBX NA BBB BBB–/P 6,224 78,000 5/11/63 300 bp (1,318) Index CMBX NA BBB BBB–/P 2,373 78,000 5/11/63 300 bp (5,169) Index CMBX NA BBB BBB–/P 1,198 78,000 5/11/63 300 bp (6,344) Index CMBX NA BBB BBB–/P 1,374 78,000 5/11/63 300 bp (6,168) Index CMBX NA BBB BBB–/P 1,010 87,000 5/11/63 300 bp (7,403) Index CMBX NA BBB B+/P 6,338 87,000 5/11/63 300 bp (2,075) Index CMBX NA BBB B+/P 9,656 126,000 5/11/63 300 bp (2,528) Index CMBX NA BBB BBB–/P 6,320 154,000 5/11/63 300 bp (8,572) Index NA HY Series 20 BBB–/P (1,185,975) 30,120,000 6/20/18 500 bp 602,483 Index CMBX NA BBB BBB+/P 111 1,000 5/11/63 300 bp 14 Index CMBX NA BBB BBB–/P 1,637 21,000 5/11/63 300 bp (394) Index CMBX NA BBB BBB–/P 5,325 70,000 5/11/63 300 bp (1,444) Index CMBX NA BBB BBB–/P 8,072 73,000 5/11/63 300 bp 1,013 Index CMBX NA BBB BBB–/P 7,136 80,000 5/11/63 300 bp (607) Index CMBX NA BBB BBB–/P 7,753 80,000 5/11/63 300 bp 17 Index Dynamic Asset Allocation Growth Fund 89 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB BBB–/P $9,001 $82,000 5/11/63 300 bp $1,072 Index CMBX NA BBB BBB–/P 13,000 122,000 5/11/63 300 bp 1,203 Index CMBX NA BBB BBB+/P 17,003 161,000 5/11/63 300 bp 1,435 Index Deutsche Bank AG NA HY Series 20 BBB–/P (1,407,952) 42,909,000 6/20/18 500 bp 1,139,888 Index JPMorgan Chase Bank N.A. NA HY Series 20 B+/P (205,574) 6,206,000 6/20/18 500 bp 162,924 Index EM Series 19 Index BBB–/P (66,400) 800,000 6/20/18 500 bp (1,403) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by “/P.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments premium Termi- received received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum depreciation NA IG Series 21 BB+/P $(43,537) $4,110,000 12/20/18 100 bp $(5,031) Index NA IG Series 21 BBB–/P (13,704) 1,265,000 12/20/18 100 bp (1,852) Index NA IG Series 21 BBB+/P (52,619) 4,900,000 12/20/18 100 bp (6,711) Index NA IG Series 21 BBB+/P (38,525) 3,630,000 12/20/18 100 bp (4,516) Index NA IG Series 21 BBB+/P (109,624) 9,975,000 12/20/18 100 bp (16,170) Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by “/P.” 90Dynamic Asset Allocation Growth Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $55,848,168 $— $— Capital goods 75,978,483 — — Communication services 48,350,704 — — Conglomerates 19,313,637 — — Consumer cyclicals 123,286,748 326 — Consumer staples 98,645,613 — 127,899 Energy 85,220,740 — — Financials 184,806,545 — 1,516,517 Health care 128,486,855 — — Technology 139,675,299 — — Transportation 16,950,767 — — Utilities and power 24,602,353 — — Total common stocks Convertible bonds and notes — 155,859 — Convertible preferred stocks 168,454 442,640 — Corporate bonds and notes — 183,167,096 — Foreign government and agency bonds and notes — 8,448,593 — Investment companies 14,010,967 — — Mortgage-backed securities — 38,855,048 — Municipal bonds and notes — 202,844 — Preferred stocks 558,192 617,425 — Senior loans — 3,153,600 — U.S. government and agency mortgage obligations — 95,811,116 — Warrants — 216,914 — Short-term investments 394,413,998 37,704,997 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(3,837,205) $— Futures contracts (826,422) — — TBA sale commitments — (19,689,609) — Interest rate swap contracts — (989,565) — Total return swap contracts — (442,836) — Credit default contracts — 4,770,431 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Growth Fund 91 Statement of assets and liabilities 9/30/13 ASSETS Investment in securities, at value, including $4,662,719 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,182,256,084) $1,388,810,905 Affiliated issuers (identified cost $391,927,492) (Notes 1 and 5) 391,927,492 Cash 166,827 Foreign currency (cost $625,493) (Note 1) 638,985 Dividends, interest and other receivables 5,698,814 Receivable for shares of the fund sold 2,838,030 Receivable for investments sold 4,035,404 Receivable for sales of delayed delivery securities (Note 1) 22,629,043 Receivable for variation margin (Note 1) 738,444 Unrealized appreciation on forward currency contracts (Note 1) 1,327,966 Unrealized appreciation on OTC swap contracts (Note 1) 2,106,034 Premium paid on OTC swap contracts (Note 1) 2,865,901 Total assets LIABILITIES Payable for investments purchased 3,467,043 Payable for purchases of delayed delivery securities (Note 1) 96,795,435 Payable for shares of the fund repurchased 8,030,615 Payable for compensation of Manager (Note 2) 822,104 Payable for custodian fees (Note 2) 70,947 Payable for investor servicing fees (Note 2) 421,071 Payable for Trustee compensation and expenses (Note 2) 361,665 Payable for administrative services (Note 2) 6,558 Payable for distribution fees (Note 2) 1,011,808 Payable for variation margin (Note 1) 2,691,052 Unrealized depreciation on OTC swap contracts (Note 1) 971,211 Premium received on OTC swap contracts (Note 1) 168,167 Unrealized depreciation on forward currency contracts (Note 1) 5,165,171 TBA sale commitments, at value (proceeds receivable $19,689,609) (Note 1) 19,689,609 Collateral on securities loaned, at value (Note 1) 4,823,494 Collateral on certain derivative contracts, at value (Note 1) 7,310,000 Other accrued expenses 337,322 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,493,105,616 Undistributed net investment income (Note 1) 10,835,439 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (34,623,744) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 202,323,262 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 92 Dynamic Asset Allocation Growth Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,215,701,342 divided by 77,922,003 shares) $15.60 Offering price per class A share (100/94.25 of $15.60)* $16.55 Net asset value and offering price per class B share ($118,464,178 divided by 7,753,730 shares)** $15.28 Net asset value and offering price per class C share ($144,080,632 divided by 9,642,395 shares)** $14.94 Net asset value and redemption price per class M share ($27,200,197 divided by 1,778,006 shares) $15.30 Offering price per class M share (100/96.50 of $15.30)* $15.85 Net asset value, offering price and redemption price per class R share ($16,026,180 divided by 1,045,135 shares) $15.33 Net asset value, offering price and redemption price per class R5 share ($63,523 divided by 4,030 shares) $15.76 Net asset value, offering price and redemption price per class R6 share ($24,534,399 divided by 1,555,408 shares) $15.77 Net asset value, offering price and redemption price per class Y share ($125,570,122 divided by 7,981,717 shares) $15.73 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Growth Fund 93 Statement of operations Year ended 9/30/13 INVESTMENT INCOME Dividends (net of foreign tax of $663,773) $23,092,684 Interest (net of foreign tax of $6,557) (including interest income of $307,711 from investments in affiliated issuers) (Note 5) 16,929,617 Securities lending (Note 1) 84,045 Total investment income EXPENSES Compensation of Manager (Note 2) 9,791,000 Investor servicing fees (Note 2) 2,779,339 Custodian fees (Note 2) 255,117 Trustee compensation and expenses (Note 2) 142,087 Distribution fees (Note 2) 5,723,210 Administrative services (Note 2) 46,148 Other 646,489 Total expenses Expense reduction (Note 2) (70,841) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 66,965,003 Net realized gain on swap contracts (Note 1) 18,643,541 Net realized gain on futures contracts (Note 1) 75,799,131 Net realized loss on foreign currency transactions (Note 1) (1,459,485) Net realized gain on written options (Notes 1 and 3) 403,506 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (3,439,180) Net unrealized appreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the year 77,249,626 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 94Dynamic Asset Allocation Growth Fund Statement of changes in net assets INCREASE IN NET ASSETS Year ended 9/30/13 Year ended 9/30/12 Operations: Net investment income $20,793,797 $21,819,936 Net realized gain on investments and foreign currency transactions 160,351,696 112,501,228 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 73,810,446 210,102,670 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (12,967,800) (3,359,117) Class B (455,577) — Class C (607,711) — Class M (166,083) — Class R (147,157) (9,736) Class R5 (134) — Class R6 (139) — Class Y (2,452,867) (912,638) Decrease from capital share transactions (Note 4) (143,626,162) (197,596,035) Total increase in net assets NET ASSETS Beginning of year 1,577,108,264 1,434,561,956 End of year (including undistributed net investment income of $10,835,439 and distributions in excess of net investment income of $2,465,423, respectively) The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Growth Fund95 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) d Class A September 30, 2013 .20 2.09 (.16) — — — 1.09 1.38 111 September 30, 2012 .19 2.53 (.04) — — — 1.13 1.51 120 September 30, 2011 .19 (.67) (.45) — — — e,f 1.14 1.53 98 September 30, 2010 .20 .98 (.49) — — e — e,g 1.20 1.79 116 September 30, 2009 .19 (.07) (.39) — — e — e,h 1.22 i,j 2.09 i 130 Class B September 30, 2013 .09 2.05 (.05) — — — 1.84 .63 111 September 30, 2012 .09 2.50 — 1.88 .76 120 September 30, 2011 .09 (.66) (.35) — — — e,f 1.89 .77 98 September 30, 2010 .11 .97 (.41) — — e — e,g 1.95 1.03 116 September 30, 2009 .12 (.04) (.28) — — e — e,h 1.97 i,j 1.34 i 130 Class C September 30, 2013 .09 2.00 (.06) — — — 1.84 .62 111 September 30, 2012 .09 2.44 — 1.88 .77 120 September 30, 2011 .09 (.64) (.36) — — — e,f 1.89 .78 98 September 30, 2010 .11 .93 (.41) — — e — e,g 1.95 1.04 116 September 30, 2009 .12 (.04) (.29) — — e — e,h 1.97 i,j 1.34 i 130 Class M September 30, 2013 .12 2.06 (.09) — — — 1.59 .88 111 September 30, 2012 .12 2.50 — 1.63 1.01 120 September 30, 2011 .13 (.67) (.39) — — — e,f 1.64 1.03 98 September 30, 2010 .14 .96 (.44) — — e — e,g 1.70 1.28 116 September 30, 2009 .14 (.05) (.32) — — e — e,h 1.72 i,j 1.58 i 130 Class R September 30, 2013 .16 2.06 (.13) — — — 1.34 1.13 111 September 30, 2012 .15 2.50 (.01) — — — 1.38 1.26 120 September 30, 2011 .16 (.66) (.43) — — — e,f 1.39 1.29 98 September 30, 2010 .17 .95 (.47) — — e — e,g 1.45 1.54 116 September 30, 2009 .17 (.08) (.37) — — e — e,h 1.47 i,j 1.85 i 130 Class R5 September 30, 2013 .23 2.12 (.17) — — — .82 1.52 111 September 30, 2012† .06 .74 — * 11 .21* .43* 120 Class R6 September 30, 2013 .25 2.12 (.18) — — — .72 1.62 111 September 30, 2012† .06 .74 — * 11 .18* .45* 120 Class Y September 30, 2013 .24 2.10 (.19) — — — .84 1.65 111 September 30, 2012 .22 2.55 (.07) — — — .88 1.76 120 September 30, 2011 .22 (.68) (.48) — — — e,f .89 1.79 98 September 30, 2010 .23 .98 (.51) — — e — e,g .95 2.02 116 September 30, 2009 .22 (.09) (.43) — — e — e,h .97 i,j 2.41 i 130 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 96Dynamic Asset Allocation Growth Fund Dynamic Asset Allocation Growth Fund 97 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Portfolio turnover excludes TBA purchase and sale transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. i Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of 0.07% of average net assets as of September 30, 2009. j Includes interest accrued in connection with certain terminated derivative contracts, which amounted to less than 0.01% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. 98 Dynamic Asset Allocation Growth Fund Notes to financial statements 9/30/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2012 through September 30, 2013. Putnam Dynamic Asset Allocation Growth Fund (the fund) is a diversified series of Putnam Asset Allocation Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund is one of three Putnam Dynamic Asset Allocation Funds, each of which has a unique strategic, or typical, allocation between equity and fixed-income investments. Using qualitative analysis and quantitative techniques, Putnam Management adjusts portfolio allocations from time to time within a certain range for each fund to try to optimize a fund’s performance consistent with its goal. The investment objective of the fund is to seek capital appreciation. The fund invests mainly in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. The fund also invests, to a lesser extent, in fixed-income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). Putnam Management may also consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no Dynamic Asset Allocation Growth Fund 99 sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, 100 Dynamic Asset Allocation Growth Fund are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, to enhance the return on securities owned, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange Dynamic Asset Allocation Growth Fund101 traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms 102 Dynamic Asset Allocation Growth Fund of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,660,468 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline Dynamic Asset Allocation Growth Fund 103 in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,720,973 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $3,112,248. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $4,662,719 and the fund received cash collateral of $4,823,494. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. 104Dynamic Asset Allocation Growth Fund A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 30, 2013, the fund had a capital loss carryover of $28,175,520 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $28,175,520 N/A $28,175,520 September 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from realized gains and losses on certain futures contracts, from unrealized gains and losses on certain futures contracts, from interest on payment-in-kind securities, from straddle loss deferrals, from income on swap contracts, and from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $9,304,533 to increase undistributed net investment income, $979,552 to increase paid-in-capital and $10,284,085 to increase accumulated net realized loss. Dynamic Asset Allocation Growth Fund 105 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $227,442,964 Unrealized depreciation (25,051,967) Net unrealized appreciation 202,390,997 Undistributed ordinary income 8,856,754 Capital loss carryforward (28,175,520) Cost for federal income tax purposes $1,578,299,587 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.750% of the first $5 billion, 0.550% of the next $50 billion, 0.700% of the next $5 billion, 0.530% of the next $50 billion, 0.650% of the next $10 billion, 0.520% of the next $100 billion and 0.600% of the next $10 billion, 0.515% of any excess thereafter. Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a-4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) and of the sub-advisory contract between Putnam Management, PIL and The Putnam Advisory Company, LLC (PAC) described below, for a term no longer than March 7, 2014. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. This expense limitation remains in place under the interim management contract described above. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. PAC, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. 106 Dynamic Asset Allocation Growth Fund Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $1,985,439 ClassR5 26 ClassB 208,730 ClassR6 6,045 ClassC 230,624 ClassY 276,364 ClassM 45,051 Total ClassR 27,060 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $2,220 under the expense offset arrangements and by $68,621 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,198, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $2,892,349 ClassM 196,596 ClassB 1,212,724 ClassR 78,808 ClassC 1,342,733 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $254,008 and $2,636 from the sale of classA and classM shares, respectively, and received $48,288 and $3,139 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. Dynamic Asset Allocation Growth Fund107 A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $160 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $1,311,792,689 and $1,356,711,380, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $1,852,500 and $1,852,813, respectively. Written option transactions during the reporting period are summarized as follows: Written swap Written equity option contract Written swap option number of Written equity amounts option premiums contracts option premiums Written options outstanding at the beginning of the reporting period $124,644,775 $10,648,027 20,867 $15,024 Options opened 26,147,000 — 64,152 76,379 Options exercised (7,989,000) (9,918) (12,699) (2,837) Options expired — — (14,621) (19,707) Options closed (142,802,775) (10,638,109) (57,699) (68,859) Written options outstanding at the end of the reporting period $— $— — $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/13 Year ended 9/30/12 ClassA Shares Amount Shares Amount Shares sold 8,013,272 $115,450,691 6,906,238 $86,365,519 Shares issued in connection with reinvestment of distributions 914,448 12,454,779 279,952 3,205,456 8,927,720 127,905,470 7,186,190 89,570,975 Shares repurchased (13,542,252) (194,128,921) (17,742,423) (221,330,460) Net decrease Year ended 9/30/13 Year ended 9/30/12 ClassB Shares Amount Shares Amount Shares sold 662,038 $9,402,966 687,279 $8,383,690 Shares issued in connection with reinvestment of distributions 32,681 438,572 — — 694,719 9,841,538 687,279 8,383,690 Shares repurchased (2,543,515) (35,887,044) (3,412,704) (41,841,800) Net decrease 108Dynamic Asset Allocation Growth Fund Year ended 9/30/13 Year ended 9/30/12 ClassC Shares Amount Shares Amount Shares sold 1,210,461 $16,943,269 857,477 $10,323,810 Shares issued in connection with reinvestment of distributions 42,968 563,743 — — 1,253,429 17,507,012 857,477 10,323,810 Shares repurchased (1,519,340) (20,885,570) (2,071,945) (24,733,246) Net decrease Year ended 9/30/13 Year ended 9/30/12 ClassM Shares Amount Shares Amount Shares sold 157,268 $2,232,327 229,200 $2,742,457 Shares issued in connection with reinvestment of distributions 12,246 164,224 — — 169,514 2,396,551 229,200 2,742,457 Shares repurchased (307,252) (4,352,826) (522,412) (6,451,903) Net decrease Year ended 9/30/13 Year ended 9/30/12 ClassR Shares Amount Shares Amount Shares sold 270,216 $3,859,556 338,649 $4,157,762 Shares issued in connection with reinvestment of distributions 10,974 147,155 859 9,692 281,190 4,006,711 339,508 4,167,454 Shares repurchased (388,660) (5,541,425) (433,052) (5,323,292) Net decrease For the period 7/3/12 (commencement of operations) Year ended 9/30/13 to 9/30/12 ClassR5 Shares Amount Shares Amount Shares sold 3,238 $49,670 782 $10,000 Shares issued in connection with reinvestment of distributions 10 134 — — 3,248 49,804 782 10,000 Shares repurchased — Net increase For the period 7/3/12 (commencement of operations) Year ended 9/30/13 to 9/30/12 ClassR6 Shares Amount Shares Amount Shares sold 1,651,339 $24,449,744 782 $10,000 Shares issued in connection with reinvestment of distributions 10 139 — — 1,651,349 24,449,883 782 10,000 Shares repurchased (96,723) (1,496,080) — — Net increase Dynamic Asset Allocation Growth Fund109 Year ended 9/30/13 Year ended 9/30/12 ClassY Shares Amount Shares Amount Shares sold 6,239,738 $90,864,806 3,151,673 $39,565,532 Shares issued in connection with reinvestment of distributions 176,385 2,418,232 78,133 900,090 6,416,123 93,283,038 3,229,806 40,465,622 Shares repurchased (10,965,706) (160,774,303) (4,272,458) (53,589,342) Net decrease At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class R5 792 19.70% $12,482 ClassR6 793 0.05 12,506 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $325,561,660 $306,404,776 $439,404,699 $237,597 $192,561,737 Putnam Short Term Investment Fund* — 372,090,625 177,548,364 70,114 194,542,261 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 110 Dynamic Asset Allocation Growth Fund Note 8: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 12,000 Purchased swap option contracts (contract amount) $17,400,000 Written equity option contracts (number of contracts) (Note 3) 13,000 Written swap option contracts (contract amount) (Note 3) $10,600,000 Futures contracts (number of contracts) 10,000 Forward currency contracts (contract amount) $623,500,000 OTC interest rate swap contracts (notional) $161,900,000 Centrally cleared interest rate swap contracts (notional) $30,500,000 OTC total return swap contracts (notional) $151,300,000 OTC credit default swap contracts (notional) $90,800,000 Centrally cleared credit default swap contracts (notional) $5,500,000 Warrants (number of warrants) 410,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Receivables, Net assets — Unrealized Credit contracts appreciation $4,993,522* Payables $223,091 Foreign exchange contracts Receivables 1,327,966 Payables 5,165,171 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation 1,517,715* depreciation 2,585,472* Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 1,135,311* depreciation 2,109,463* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Dynamic Asset Allocation Growth Fund 111 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $11,308,905 $11,308,905 Foreign exchange contracts — — — (1,057,114) — $(1,057,114) Equity contracts 2,071 143,024 77,275,210 — 5,890,221 $83,310,526 Interest rate contracts — (23,916) (1,476,079) — 1,444,415 $(55,580) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(1,503,050) $(1,503,050) Foreign exchange contracts — — — (3,708,757) — $(3,708,757) Equity contracts (10,578) (1,290) (620,891) — (4,234,850) $(4,867,609) Interest rate contracts — (121,494) 362,383 — (81,304) $159,585 Total Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. 112Dynamic Asset Allocation Growth Fund Federal tax information (Unaudited) The fund designated 66.01% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 97.90%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $12,260,472 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. Dynamic Asset Allocation Growth Fund 113 About the Trustees Independent Trustees 114Dynamic Asset Allocation Growth Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Dynamic Asset Allocation Growth Fund115 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 116 Dynamic Asset Allocation Growth Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Investment Sub-Advisor Robert E. Patterson and Assistant Treasurer The Putnam Advisory George Putnam, III Company, LLC Robert L. Reynolds Susan G. Malloy One Post Office Square W. Thomas Stephens Vice President and Boston, MA 02109 Assistant Treasurer Officers Marketing Services Robert L. Reynolds James P. Pappas Putnam Retail Management President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Mark C. Trenchard Executive Vice President, Vice President and Custodian Principal Executive Officer, and BSA Compliance Officer State Street Bank Compliance Liaison and Trust Company Nancy E. Florek Steven D. Krichmar Vice President, Director of Legal Counsel Vice President and Proxy Voting and Corporate Ropes & Gray LLP Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Auditors Robert T. Burns PricewaterhouseCoopers LLP Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Dynamic Asset Allocation Growth Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2013	$161,823	$	$34,890	$ — September 30, 2012	$229,014	$	$33,559	$3,084 For the fiscal years ended September 30, 2013 and September 30, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $184,890 and $198,652 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
